Exhibit 10.2

CONTRIBUTION AGREEMENT

by and between

SUNS SPV LLC,

as the Contributee

and

SOLAR SENIOR CAPITAL LTD.,

as the Contributor

Dated as of August 26, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   

Article I. DEFINITIONS

     1   

Section 1.1.

   General      1   

Section 1.2.

   Specific Terms      2   

Section 1.3.

   Other Terms      5   

Section 1.4.

   Computation of Time Periods      5   

Section 1.5.

   Certain References      5   

Article II. CONTRIBUTION AND RECEIPT OF THE ELIGIBLE LOAN ASSETS AND OTHER
PORTFOLIO ASSETS

     6   

Section 2.1.

   Contribution and Receipt of the Eligible Loan Assets and the Other Portfolio
Assets      6   

Section 2.2.

   Contribution Value      8   

Section 2.3.

   Capital Account Increase      8   

Section 2.4.

   Nature of the Contribution      9   

Article III. CONDITIONS OF CONTRIBUTION AND RECEIPT

     11   

Section 3.1.

   Conditions Precedent to Effectiveness      11   

Section 3.2.

   Conditions Precedent to All Receipts      13   

Article IV. REPRESENTATIONS AND WARRANTIES

     14   

Section 4.1.

   Representations and Warranties of the Contributor      14   

Section 4.2.

   Representations and Warranties of the Contributor Relating to the Agreement
and the Contributed Portfolio      23   

Section 4.3.

   Representations and Warranties of the Contributee      24   

Article V. COVENANTS OF THE CONTRIBUTOR

     26   

Section 5.1.

   Protection of Title of the Contributee      26   

Section 5.2.

   Affirmative Covenants of the Contributor      29   

Section 5.3.

   Negative Covenants of the Contributor      34   

Article VI. PURCHASES AND SUBSTITUTION BY THE CONTRIBUTOR

     36   

Section 6.1.

   Purchase of Loan Assets      36   

Section 6.2.

   Substitution of Loan Assets      36   

Section 6.3.

   Purchase Limitations      38   

Article VII. ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE Contributed
PORTFOLIO

     39   

Section 7.1.

   Rights of the Contributee      39   

Section 7.2.

   Rights With Respect to Loan Asset Files      39   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

       Page   

Section 7.3.

  Notice to Collateral Agent, Administrative Agent and each Lender Agent      39
  

Article VIII. CONTRIBUTOR TERMINATION EVENTS

     40   

Section 8.1.

  Contributor Termination Events      40   

Section 8.2.

  Survival of Certain Provisions      42   

Article IX. INDEMNIFICATION

     42   

Section 9.1.

  Indemnification by the Contributor      42   

Section 9.2.

  Assignment of Indemnities      45   

Article X. MISCELLANEOUS

     46   

Section 10.1.

  Liability of the Contributor      46   

Section 10.2.

  Limitation on Liability      46   

Section 10.3.

  Amendments; Limited Agency      46   

Section 10.4.

  Waivers; Cumulative Remedies      46   

Section 10.5.

  Notices      46   

Section 10.6.

  Merger and Integration      47   

Section 10.7.

  Severability of Provisions      47   

Section 10.8.

  GOVERNING LAW; JURY WAIVER      47   

Section 10.9.

  Consent to Jurisdiction; Service of Process      48   

Section 10.10.

  Costs, Expenses and Taxes      48   

Section 10.11.

  Counterparts      49   

Section 10.12.

  Bankruptcy Non-Petition and Limited Recourse; Claims      49   

Section 10.13.

  Binding Effect; Assignability      50   

Section 10.14.

  Waiver of Setoff      50   

Section 10.15.

  Headings and Exhibits      50   

Section 10.16.

  Rights of Inspection      50   

Section 10.17.

  Subordination      51   

Section 10.18.

  Confidentiality      51   

SCHEDULES AND EXHIBITS

 

Schedule I

   -      Contributed Portfolio List   

Exhibit A

   -      Form of Loan Assignment   

Exhibit B

   -      Form of Officer’s Contribution Date Certificate   

Exhibit C

   -      Form of Power of Attorney for Contributor   

 

ii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT, dated as of August 26, 2011, by and between SOLAR
SENIOR CAPITAL LTD., a Maryland corporation, as the contributor (the
“Contributor”) and SUNS SPV LLC, a Delaware limited liability company, as the
contributee (the “Contributee”).

W I T N E S S E T H:

WHEREAS, the Contributee has agreed to Receive (as hereinafter defined) from the
Contributor from time to time, and the Contributor has agreed to Contribute (as
hereinafter defined) to the Contributee from time to time, certain Loan Assets
and Portfolio Assets related thereto on the terms set forth herein;

WHEREAS, it is contemplated that the Loan Assets and Portfolio Assets Received
hereunder may be Pledged by the Contributee pursuant to the Loan and Servicing
Agreement (as defined herein) and the related Transaction Documents, to the
Collateral Agent, for the benefit of the Secured Parties; and

WHEREAS, the Contributor agrees that all representations, warranties, covenants
and agreements made by the Contributor herein with respect to the Contributed
Portfolio shall also be for the benefit of any Secured Party.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Contributee and the Contributor,
intending to be legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement or the Loan and Servicing Agreement
(as hereinafter defined). References herein to Persons include their successors
and assigns permitted hereunder or under the Loan and Servicing Agreement. The
terms “include” or “including” mean “include without limitation” or “including
without limitation”. The words “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. References to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
Section or other provision of any Applicable Law means that provision of such
Applicable Law



--------------------------------------------------------------------------------

from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision. Capitalized terms used herein but not defined herein shall have the
respective meanings assigned to such terms in the Loan and Servicing Agreement
and such terms are hereby incorporated by reference, provided that, if, within
such definition in the Loan and Servicing Agreement a further term is used which
is defined herein, then such further term shall have the meaning given to such
further term herein.

Section 1.2. Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

“Agreement” means this Contribution Agreement, as the same may be amended,
restated, waived, supplemented and/or otherwise modified from time to time
hereafter.

“Available Collections” means all cash collections and other cash proceeds with
respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Contributor, the Contributee or the Servicer with respect to any Underlying
Collateral (including from any guarantors).

“Contribution” has the meaning specified in Section 2.1(a), and the terms
“Contribute” and “Contributed” shall have the corresponding meanings.

“Contributed Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Contributor (or
the Contributee in the case of a loan or loan asset originated by the
Contributee and certified by Servicer as an approved Eligible Loan Asset) in the
property identified below in clauses (i) through (iii) and all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

(i) the Loan Assets, and all monies due or to become due in payment under such
Loan Assets on and after the related Cut-Off Date, including, but not limited
to, all Available Collections;

(ii) the Portfolio Assets with respect to the Loan Assets referred to in
clause (i); and

(iii) all income and Proceeds of the foregoing.

“Contributee” has the meaning specified in the Preamble.

“Contributee Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any class of membership
interests of the Contributee

 

2



--------------------------------------------------------------------------------

now or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Contributee; (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
class of membership interests of the Contributee now or hereafter outstanding,
(iii) any payment made to redeem, purchase, repurchase or retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Contributee now or hereafter outstanding, and
(iv) any payment of management fees by the Contributee. For the avoidance of
doubt, (x) payments and reimbursements due to the Servicer in accordance with
the Transaction Documents do not constitute Contributee Restricted Junior
Payments, and (y) distributions by the Contributee to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Contributee in accordance with the Loan and
Servicing Agreement shall not constitute Contributee Restricted Junior Payments.

“Contribution Date” has the meaning specified in Section 2.1(b).

“Contribution Taxes” means any tax, fee or governmental charge payable by the
Contributee, the Contributor or any other Person to any federal, state or local
government arising from or otherwise related to the Contribution of any Loan
Asset, the related Underlying Collateral (if any) and/or any other related
Portfolio Assets from the Contributor to the Contributee under this Agreement
(excluding taxes measured by net income).

“Contribution Value” has the meaning specified in Section 2.2.

“Contributor Receipt Event” means with respect to any Loan Asset, the occurrence
of a breach of the Contributor’s representations and warranties under
Section 4.2 on the Cut-Off Date for such Loan Asset.

“Contributor Termination Event” has the meaning specified in Section 8.1(a).

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged.

“Early Termination” has the meaning specified in Section 8.1.

“Facility Financing Statements” has the meaning specified in Section 3.1(iv).

“Indemnified Amounts” has the meaning specified in Section 9.1(a).

“Indemnified Party” has the meaning specified in Section 9.1(a).

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the filing of the Contributor with the SEC on Form
N-2 on February 14, 2011, including any amendments, changes, supplements or
modifications thereto.

“Loan and Servicing Agreement” means that certain Loan and Servicing Agreement,
dated as of the Closing Date, by and among the Contributee, as the Borrower, the
Contributor, as the Servicer and the Transferor, Citibank Global Markets Inc.,
as the

 

3



--------------------------------------------------------------------------------

Administrative Agent, each of the Conduit Lenders from time to time party
thereto, each of the Liquidity Banks from time to time party thereto, each of
the Lender Agents from time to time party thereto, Citibank, N.A., as the
Collateral Agent and Wells Fargo Bank, N.A., as the Account Bank, the Backup
Servicer and the Collateral Custodian, as such may be amended, restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.

“Loan Asset” means any loan or loan participation listed on Schedule I hereto,
as the same may be amended, supplemented, restated or replaced from time to
time, and all accounts, payment intangibles, instruments and other property
related to the foregoing.

“Loan Assignment” means a Loan Assignment executed by the Contributor,
substantially in the form of Exhibit A attached hereto.

“Non-Consolidation/True Contribution Opinion” has the meaning specified in
Section 4.1(jj).

“Pension Plan” has the meaning specified in Section 4.1(r).

“Portfolio Assets” means all Loan Assets owned by the Contributor, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Contributor in and to:

(a) any amounts on deposit in any cash reserve, collection, custody or lockbox
accounts securing the Loan Assets;

(b) all rights with respect to the Loan Assets to which the Contributor is
entitled as lender under the applicable Loan Agreement;

(c) any Underlying Collateral securing a Loan Asset and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

(d) all Required Loan Documents, the Loan Asset Files related to any Loan Asset,
any Records, and the documents, agreements, and instruments included in the Loan
Asset Files or Records;

(e) all Insurance Policies with respect to any Loan Asset;

(f) all Liens, guaranties, indemnities, warranties, letters of credit, accounts,
bank accounts and property subject thereto from time to time purporting to
secure or support payment of any Loan Asset, together with all UCC financing
statements, mortgages or similar filings signed or authorized by an Obligor
relating thereto;

(g) all records (including computer records) with respect to the foregoing; and

(h) all collections, income, payments, proceeds and other benefits of each of
the foregoing.

 

4



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to a Loan Asset to be purchased pursuant to
Article VI hereof, (i) the greater of (a) an amount equal to the Contribution
Value less all Principal Collections received in respect of such Loan Asset from
the Contribution Date to the date of purchase hereunder and (b) an amount equal
to the Advance Date Assigned Value multiplied by the Outstanding Principal
Balance of such Loan Asset, plus (ii) any expenses or fees with respect to such
Loan Asset and costs and damages incurred by the Administrative Agent, any
Lender Agent or any Lender in connection with any violation by such Loan Asset
of any predatory or abusive lending law which is an Applicable Law.

“Receipt” means receipt by the Contributee of a contribution to its capital of
an Eligible Loan Asset and the related Portfolio Assets from the Contributor
pursuant to Article II, and the terms “Receive” and “Received” shall have the
corresponding meaning.

“Replaced Loan Asset” has the meaning specified in Section 6.2(b)(i).

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“Schedule I” means the schedule of (i) all loans and loan participations
originated by the Contributee and certified by Contributor as an approved
Eligible Asset and the related Contributed Portfolio and (ii) all Contributed
Portfolio that is Contributed by the Contributor to the Contributee on a
Contribution Date, as supplemented on any subsequent Contribution Date by the
“Schedule I” attached to the applicable Loan Assignment, and incorporated herein
by reference, as such schedule may be supplemented and amended from time to time
pursuant to the terms hereof, which schedule shall, together with all
supplements and amendments thereto, be included in and made part of the Loan
Asset Schedule attached to the Loan and Servicing Agreement.

“SEC” has the meaning specified in Section 5.2(n)(i).

“Substitute Eligible Loan Asset” has the meaning specified in Section 6.2(a).

“Substitution” has the meaning specified in Section 6.2(a).

Section 1.3. Other Terms. All accounting terms used but not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and used but not specifically defined
herein, are used herein as defined in such Article 9.

Section 1.4. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”. Reference to days or days without
further qualification means calendar days. Reference to any time means New York,
New York time.

Section 1.5. Certain References. All references to the Outstanding Principal
Balance of a Loan Asset as of a Contribution Date shall refer to the close of
business on such day.

 

5



--------------------------------------------------------------------------------

ARTICLE II.

CONTRIBUTION AND RECEIPT OF THE ELIGIBLE LOAN ASSETS

AND OTHER PORTFOLIO ASSETS

Section 2.1. Contribution and Receipt of the Eligible Loan Assets and the Other
Portfolio Assets.

(a) Subject to the terms and conditions of this Agreement (including the
conditions to Receipt set forth in Article III), on and after the Closing Date,
the Contributor hereby agrees to (i) contribute (any such contribution, a
“Contribution”), from time to time, to the Contributee, without recourse (except
to the extent specifically provided herein), and the Contributee hereby agrees
to receive, as a contribution to its capital, all right, title and interest of
the Contributor (whether now owned or hereafter acquired or arising, and
wherever located) in and to certain Contributed Portfolio designated by the
Contributor, (ii) transfer, or cause the deposit into, the Collection Account of
all Available Collections received by the Contributor on account of any
Contributed Portfolio hereunder on and after the Contribution Date with respect
to such Contributed Portfolio, in each case, within two Business Days of the
receipt thereof, and (iii) deliver to the Contributee on the date of each
Contribution a certificate of a Responsible Officer certifying that a Loan Asset
(if any) that is a loan or loan participation originated by Contributee is
approved by Contributor as an Eligible Loan Asset. The Contributor hereby
acknowledges that each Contribution to the Contributee hereunder is absolute and
irrevocable, without reservation or retention of any interest whatsoever by the
Contributor. The Contributee hereby acknowledges that each Contribution to the
Contributee will be credited to the capital account of the Contributor in the
Contributee as further set forth herein and in the limited liability agreement
of the Contributee.

(b) The Contributor shall on or prior to any Business Day prior to a Contributor
Termination Event (each a “Contribution Date”) execute and deliver to the
Contributee a proposed Loan Assignment identifying the Contributed Portfolio to
be Contributed by the Contributor to the Contributee on such Contribution Date.
From and after such Contribution Date, the Contributed Portfolio listed on
Schedule I to the related Loan Assignment shall be deemed to be listed on
Schedule I hereto and constitute part of the Contributed Portfolio hereunder.

(c) On or before any Contribution Date with respect to the Contributed Portfolio
to be acquired by the Contributee on such date, the Contributor shall provide
the Contributee with an Officer’s Certificate, in the form of Exhibit B hereto,
signed by a duly authorized Responsible Officer certifying, as of such
Contribution Date, to each of the items in Section 4.2.

(d) On and after each Contribution Date hereunder and upon crediting of the
Contribution Value therefor to the Contributor’s capital account in accordance
with Section 2.3(a) hereof, the Contributee shall own the Contributed Portfolio
Contributed by the Contributor to the Contributee on such Contribution Date, and
the Contributor shall not take any action inconsistent with such ownership and
shall not claim (except for tax and accounting purposes) any ownership interest
in such Contributed Portfolio.

 

6



--------------------------------------------------------------------------------

(e) Except as specifically provided in this Agreement, the Contribution and
Receipt of the Contributed Portfolio under this Agreement shall be without
recourse to the Contributor; it being understood that the Contributor shall be
liable to the Contributee for all representations, warranties, covenants and
indemnities made by the Contributor pursuant to the terms of this Agreement, all
of which obligations are limited so as not to constitute recourse to the
Contributor for the credit risk of the Obligors.

(f) Neither the Contributee nor any assignee of the Contributee (including the
Secured Parties) shall have any obligation or liability to any Obligor or client
of the Contributor (including any obligation to perform any obligation of the
Contributor, including with respect to any other related agreements) in respect
of the Contributed Portfolio (other than the Contributee with respect to Loan
Assets originated by the Contributee). No such obligation or liability is
intended to be assumed by the Contributee or any assignee of the Contributee
(including the Secured Parties) and any such assumption is expressly disclaimed.
Without limiting the generality of the foregoing, the Contribution of the
Contributed Portfolio by the Contributor to the Contributee pursuant to this
Agreement does not constitute and is not intended to result in a creation or
assumption by the Contributee or any assignee of the Contributee (including the
Secured Parties), of any obligation of the Contributor, as lead agent,
collateral agent or paying agent under any Agented Note.

(g) In connection with each Receipt of Contributed Portfolio hereunder, the
Contributor shall cause to be delivered to the Collateral Custodian and Backup
Servicer (with a copy to the Administrative Agent), no later than 2:00 p.m. one
Business Day prior to the related Contribution Date, a faxed or e-mailed copy of
the duly executed original promissory notes of the Loan Assets (and, in the case
of any Noteless Loan Asset, a fully executed assignment agreement) and if any
Loan Assets are closed in escrow, a certificate (in the form of Exhibit J to the
Loan and Servicing Agreement) from the closing attorneys of such Loan Assets
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Contributor shall cause the Loan Asset
Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian and the Backup Servicer within five Business Days after the
related Contribution Date.1

(h) In accordance with the Loan and Servicing Agreement, certain documents
relating to Contributed Portfolio shall be delivered to and held in trust by the
Collateral Custodian for the benefit of the Contributee and its assignees, and
the Contributee hereby instructs the Contributor to cause such documents to be
delivered to the Collateral Custodian. Such delivery to the Collateral Custodian
of such documents and the possession thereof by the Collateral Custodian is at
the will of the Contributee and its assignees and in a custodial capacity for
their benefit only.

(i) The Contributor shall provide all information, and any other reasonable
assistance, to the Servicer, the Backup Servicer, the Collateral Custodian and
the Collateral Agent necessary for the Servicer, the Backup Servicer, the
Collateral Custodian and the

 

 

1 

note: clause (y) of Schedule III of LSA has been revised to allow the 5 day
delivery to be consistent

 

7



--------------------------------------------------------------------------------

Collateral Agent, as applicable, to conduct the management, administration and
collection of the Contributed Portfolio Contributed hereunder in accordance with
the terms of the Loan and Servicing Agreement.

(j) In connection with the Receipt by the Contributee of Contributed Portfolio
as contemplated by this Agreement, the Contributor further agrees that it shall,
at its own expense, indicate clearly and unambiguously in its computer files on
or prior to each Contribution Date, and its financial statements, that such
Contributed Portfolio has been purchased by the Contributee in accordance with
this Agreement.

(k) The Contributor further agrees to deliver to the Contributee on or before
each Contribution Date a computer file containing a true, complete and correct
list of all Loan Assets to be Contributed hereunder on such Contribution Date,
identified by Obligor’s name and Outstanding Principal Balance as of the related
Cut-Off Date. Such file or list shall be marked as Schedule I to the applicable
Loan Assignment and shall be delivered to the Contributee as confidential and
proprietary, and is hereby incorporated into and made a part of Schedule I to
this Agreement, as such Schedule I may be supplemented and amended from time to
time.

(l) The Contributor shall, at all times, continue to fulfill its obligations
under, and in strict conformance with, the terms of all Loan Agreements related
to any Contributed Portfolio transferred hereunder, including without limitation
any obligations pertaining to any Retained Interest.

(m) The Contributor and the Contributee each acknowledge with respect to itself
that the representations and warranties of the Contributor in Sections 4.1 and
4.2 hereof and of the Contributee in Section 4.3 hereof, and the covenants and
agreements of the Contributor herein, including without limitation, in Article V
and Article VI hereof, will run to and be for the benefit of the Contributee and
the Collateral Agent (on behalf of the Secured Parties) and the Collateral Agent
(on behalf of the Secured Parties) may enforce directly (without joinder of the
Contributee when enforcing against the Contributor), the obligations of the
Contributor or the Contributee, as applicable, with respect to breaches of such
representations, warranties, covenants and all other obligations as set forth in
this Agreement.

Section 2.2. Contribution Value.

The value assigned to each item of Contributed Portfolio Contributed to the
Contributee hereunder (the “Contribution Value”) shall be in a dollar amount
equal to the fair market value of such Loan Asset as determined from time to
time by the Contributor and the Contributee. Each of the Contributee and the
Contributor hereby agree that the fair market value of each Loan Asset
Contributed hereunder as of the related Contribution Date shall not be less than
the Advance Date Assigned Value thereof multiplied by the Outstanding Principal
Balance of such Loan Asset on the related Contribution Date.

Section 2.3 Capital Account Increase.

(a) On each Contribution Date, the capital account of the Contributor shall be
increased by an amount equal to the Contribution Value of such item of
Contributed Portfolio Contributed to the Contributee on such date. Such capital
account increase shall be reflected in the books, records and financial
statements of the Contributor.

 

8



--------------------------------------------------------------------------------

(b) In connection with each delivery of a Loan Assignment, the Contributor
hereunder shall be deemed to have certified, with respect to the Contributed
Portfolio to be Contributed by it on such day, that its representations and
warranties contained in Sections 4.1 and 4.2 are true and correct in all
material respects on and as of such day, with the same effect as though made on
and as of such day (other than any representation or warranty that is made as of
a specific date), that no Event of Default has occurred and is continuing or
would result therefrom and no Unmatured Event of Default exists or would result
therefrom.

(c) Upon any Contribution, title to the Contributed Portfolio included in such
Receipt shall vest in the Contributee, whether or not the conditions precedent
to such Receipt and the other covenants and agreements contained herein were in
fact satisfied; provided that the Contributee shall not be deemed to have waived
any claim it may have under this Agreement for the failure by the Contributor in
fact to satisfy any such condition precedent, covenant or agreement.

Section 2.4. Nature of the Contribution.

(a) It is the express intent of the parties hereto that the Contribution of the
Contributed Portfolio by the Contributor to the Contributee hereunder be, and be
treated for all purposes (other than for tax and accounting purposes) as an
absolute contribution to the capital of the Contributee by the Contributor (free
and clear of any Lien, security interest, charge or encumbrance other than
Permitted Liens) of such Contributed Portfolio, in consideration of, or in
exchange for, an increase in the capital account of the Contributor in the
Contributee. It is, further, not the intention of the parties that such
Contribution be deemed a pledge of the Contributed Portfolio by the Contributor
to the Contributee to secure a debt or other obligation of the Contributor.
However, in the event that, notwithstanding the intent of the parties, the
Contributed Portfolio, or any portion thereof, is held to continue to be
property of the Contributor, then the parties hereto agree that: (i) this
Agreement shall also be deemed to be, and hereby is, a “security agreement”
within the meaning of Article 9 of the UCC; (ii) the contribution of the
Contributed Portfolio provided for in this Agreement shall be deemed to be a
grant by the Contributor to the Contributee of, and the Contributor does hereby
grant to the Contributee, a first priority security interest (subject only to
Permitted Liens) in all of the Contributor’s right, title and interest in and to
the Contributed Portfolio and all amounts payable to the holders of the
Contributed Portfolio in accordance with the terms thereof and all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including, without limitation, all
amounts from time to time held or invested in the Collection Account, the URCA
Account and the YRA Account, whether in the form of cash, instruments,
securities or other property, to secure the prompt and complete payment of a
loan deemed to have been made in an amount equal to the aggregate Contribution
Value of the Contributed Portfolio together with all of the other obligations of
the Contributor hereunder; (iii) the possession by the Contributee (or the
Collateral Custodian on behalf of the Collateral Agent, for the benefit of the
Secured Parties) of Contributed Portfolio and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be,
subject to clause (iv), for purposes of perfecting the security interest
pursuant to the UCC; and

 

9



--------------------------------------------------------------------------------

(iv) acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Contributee for the purpose of perfecting such security interest under
Applicable Law. The parties further agree in such event that any assignment of
the interest of the Contributee pursuant to any provision hereof shall also be
deemed to be an assignment of any security interest created pursuant to the
terms of this Agreement. The Contributee shall, to the extent consistent with
this Agreement and the other Transaction Documents, take such actions as may be
necessary to ensure that, if this Agreement were deemed to create a security
interest in the Contributed Portfolio, such security interest would be deemed to
be a perfected security interest of first priority (subject only to Permitted
Liens) under Applicable Law and will be maintained as such throughout the term
of this Agreement. The Contributee shall have, in addition to the rights and
remedies which it may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other Applicable Law, which
rights and remedies shall be cumulative.

(b) It is the intention of each of the parties hereto that the Contributed
Portfolio Contributed by the Contributor to the Contributee pursuant to this
Agreement shall constitute assets owned by the Contributee and shall not be part
of the Contributor’s estate in the event of the filing of a bankruptcy petition
by or against the Contributor under any bankruptcy or similar law.

(c) The Contributee agrees to treat, and shall cause the Contributor to treat,
for all purposes (other than for tax and accounting purposes), the transactions
effected by this Agreement as contributions of assets to the Contributee in
exchange for an increase in the capital account of the Contributor in the
Contributee. The Contributor agrees to reflect in the Contributor’s financial
records and to include a note in the publicly filed annual and quarterly
financial statements of Solar Senior Capital indicating that: (i) assets related
to transactions (including transactions pursuant to the Transaction Documents)
that do not meet GAAP requirements for accounting sale treatment are reflected
in the consolidated balance sheet of Solar Senior Capital as finance receivables
pledged and non-recourse, secured borrowings and (ii) those assets are owned by
a special purpose entity that is consolidated in the financial statements of
Solar Senior Capital, and the creditors of that special purpose entity have
received ownership and/or security interests in such assets and such assets are
not intended to be available to the creditors of Contributors (or any affiliate
of the Contributors) of such assets to that special purpose entity.

(d) For purposes of complying with the requirements of the Asset-Backed
Securities Facilitation Act of the State of Delaware, 6 Del. C. § 2701A, et seq.
(the “Securitization Act”), each of the parties hereto hereby agrees that:

(i) Any property, assets or rights purported to be contributed, in whole or in
part, by the Contributor pursuant to this Agreement (including each Loan
Assignment) shall be deemed to no longer be the property, assets or rights of
the Contributor;

(ii) None of the Contributor, its creditors or, in any insolvency proceeding
with respect to the Contributor or the Contributor’s property, a bankruptcy
trustee, receiver, debtor debtor in possession or similar person, to the extent
the issue is

 

10



--------------------------------------------------------------------------------

governed by Delaware law, shall have any rights, legal or equitable, whatsoever
to reacquire (except pursuant to a provision of this Agreement), reclaim,
recover, repudiate, disaffirm, redeem or recharacterize as property of the
Contributor any property, assets or rights purported to be contributed, in whole
or in part, by the Contributor pursuant to this Agreement (including each Loan
Assignment);

(iii) In the event of bankruptcy, receivership or other insolvency proceeding
with respect to the Contributor or the Contributor’s property, to the extent the
issue is governed by Delaware law, such property, assets and rights shall not be
deemed to be part of the Contributor’s property, assets, rights or estate; and

(iv) The transactions contemplated by the Transaction Documents shall constitute
a “securitization transaction” as such term is used in the Securitization Act.

ARTICLE III.

CONDITIONS OF CONTRIBUTION AND RECEIPT

Section 3.1. Conditions Precedent to Effectiveness. This Agreement shall be
effective upon the satisfaction of the conditions precedent that the Contributee
shall have received on or before the Closing Date, in form and substance
satisfactory to the Contributee, all of the following:

(i) a copy of this Agreement duly executed by each of the parties hereto;

(ii) a certificate of the Secretary or Assistant Secretary of the Contributor,
dated the Closing Date, certifying (A) the names and true signatures of the
incumbent officers of the Contributor authorized to sign on behalf of the
Contributor this Agreement, the Loan Assignments and all other documents to be
executed by the Contributor hereunder or in connection herewith (on which
certificate the Contributee and its assignees may conclusively rely until such
time as the Contributee and such assignees shall receive from the Contributor, a
revised certificate meeting the requirements of this Section 3.1(ii)), (B) that
the copy of the certificate of incorporation of the Contributor is a complete
and correct copy and that such certificate of incorporation has not been
amended, modified or supplemented and is in full force and effect, (C) that the
copy of the by-laws of the Contributor are a complete and correct copy, and that
such by-laws have not been amended, modified or supplemented and are in full
force and effect, and (D) the resolutions of the board of directors of the
Contributor approving and authorizing the execution, delivery and performance by
the Contributor of this Agreement, the Loan Assignments and all other documents
to be executed by the Contributor hereunder or in connection herewith;

(iii) a good standing certificate, dated as of a recent date for the
Contributor, issued by the Secretary of State of the Contributor’s State of
incorporation;

(iv) filed, original copies of proper financing statements (the “Facility
Financing Statements”) describing the Contributed Portfolio, and naming the
Contributor

 

11



--------------------------------------------------------------------------------

as the “Debtor/Contributor”, the Contributee as “Secured Party/Contributee” and
the Collateral Agent, for the benefit of the Secured Parties, as “Total
Assignee”, or other similar instruments or documents, in form and substance
sufficient for filing under the UCC or any comparable law of any and all
jurisdictions as may be necessary to perfect the Contributee’s ownership
interest in all Contributed Portfolio;

(v) copies of properly authorized termination statements or statements of
release (on Form UCC-3) or other similar instruments or documents, if any, in
form and substance sufficient for filing under the UCC or any comparable law of
any and all jurisdictions as may be necessary to release all security interests
and similar rights of any Person in the Contributed Portfolio previously granted
by the Contributor;

(vi) requests for information and copies of tax and judgment lien searches in
all jurisdictions reasonably requested by the Contributee or its assignees (or a
similar UCC search report certified by a party acceptable to the Contributee and
its assigns), dated a date reasonably near to the Closing Date, and with respect
to such requests for information or UCC searches, listing all effective
financing statements which name the Contributor (under its present name and any
previous name) as debtor and which are filed in the State of Maryland, together
with copies of such financing statements (none of which shall cover any
Contributed Portfolio);

(vii) all instruments in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Contributee, each
Lender Agent, the Collateral Agent, the Backup Servicer and the Administrative
Agent, and the Contributee, each Lender Agent, the Collateral Agent, the Backup
Servicer and the Administrative Agent shall have received from the Contributor
copies of all documents (including, without limitation, records of corporate
proceedings, approvals and opinions) relevant to the transactions herein
contemplated as the Contributee, each Lender Agent, the Collateral Agent, the
Backup Servicer and the Administrative Agent may have reasonably requested;

(viii) any necessary third party consents to the closing of the transactions
contemplated hereby, in form and substance satisfactory to the Contributee;

(ix) the Contributor shall have paid all fees then required to be paid by it on
the Closing Date; and

(x) one or more favorable Opinions of Counsel from counsel to the Contributor
with respect to the perfection and enforceability of the security interest
hereunder and such other matters as the Contributee or any assignee thereof may
reasonably request.

 

12



--------------------------------------------------------------------------------

Section 3.2. Conditions Precedent to All Receipts. The Receipt to take place on
the initial Contribution Date and each Receipt to take place on a subsequent
Contribution Date hereunder shall be subject to the further conditions precedent
that:

(a) The following statements shall be true:

(i) The representations and warranties of the Contributor contained in
Sections 4.1 and 4.2 shall be true and correct on and as of such Contribution
Date in all material respects, before and after giving effect to the Receipt to
take place on such Contribution Date and to the application of proceeds
therefrom, as though made on and as of such date (other than any representation
and warranty that is made as of a specific date);

(ii) The Contributor is in compliance in all respects with each of its covenants
and other agreements set forth herein;

(iii) No Contributor Termination Event (or event which, with the passage of time
or the giving of notice, or both, would constitute a Contributor Termination
Event) shall have occurred and be continuing or would result from such Purchase;

(iv) The Final Maturity Date has not yet occurred; and

(v) No Applicable Law shall prohibit or enjoin, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Receipt by the
Contributee in accordance with the provisions hereof.

(b) The Contributee shall have received a duly executed and completed Loan
Assignment, certification from the Contributor that any Loan Asset that is a
loan or loan participation originated by Contributee is approved as an Eligible
Loan Asset, along with a Schedule I that is true, accurate and complete in all
respects as of the related Cut-Off Date.

(c) The Contributor shall have delivered to the Collateral Custodian and the
Backup Servicer on behalf of the Contributee and any assignee thereof each item
required to be contained in the Required Loan Documents and the Loan Asset
Checklist of any of the Eligible Loan Assets or Portfolio Assets related thereto
being acquired by the Contributee within five Business Days of the related
Contribution Date.

(d) The Contributor shall have taken all steps necessary under all Applicable
Law in order to Contribute to the Contributee the Contributed Portfolio being
Received on such Contribution Date and, upon the Contribution of such
Contributed Portfolio from the Contributor to the Contributee pursuant to the
terms hereof, the Contributee will have acquired good and marketable title to
and a valid and perfected ownership interest in such Contributed Portfolio, free
and clear of any Lien, security interest, charge or encumbrance (other than
Permitted Liens); provided that if such item of Contributed Portfolio contains a
restriction of transferability, the applicable Loan Agreement provides that any
consents necessary for future assignments shall not be unreasonably withheld by
the applicable Obligor and/or agent, and the rights to enforce rights and
remedies in respect of the same under the applicable Loan Agreement inure to the
benefit of the holder of such Loan Asset (subject to the rights of any
applicable agent or other lenders).

 

13



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of the Contributor. The Contributor
makes the following representations and warranties, on which the Contributee
relies in acquiring the Contributed Portfolio Received hereunder and each of the
Secured Parties relies upon in entering into the Loan and Servicing Agreement.
As of each Contribution Date and each Reporting Date (unless a specific date is
specified below), the Contributor represents and warrants to the Contributee for
the benefit of the Contributee and each of its successors and assigns (and as to
any Loan Assets, only with respect to the Loan Assets being purchased on such
Contribution Date) that:

(a) Organization and Good Standing. The Contributor has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Maryland (subject to Section 5.1(f)), with all requisite corporate
power and authority to own or lease its properties and to conduct its business
as such business is presently conducted, and had at all relevant times, and now
has, all necessary power, authority and legal right to acquire and own the
Contributed Portfolio and to Contribute such Contributed Portfolio to the
Contributee hereunder.

(b) Due Qualification. The Contributor is duly qualified to do business and has
obtained all licenses and approvals, in all jurisdictions necessary to own its
assets and to transact the business in which it is engaged, and is duly
qualified, and in good standing under the laws of each jurisdiction where the
transaction of such business or its ownership or lease of its property or the
conduct of its business requires such qualification, licenses and/or approvals,
in each case, except where the failure to obtain such qualification, licenses or
approvals could reasonably be expected to result in a Material Adverse Effect on
the Contributee, the Administrative Agent, the Collateral Agent or any other
Secured Party.

(c) Power and Authority; Due Authorization; Execution and Delivery. The
Contributor (i) has all necessary power, authority and legal right to
(a) execute and deliver this Agreement, each Loan Assignment and the other
Transaction Documents to which it is a party and (b) perform and carry out the
terms of this Agreement, each Loan Assignment and the other Transaction
Documents to which it is a party and the transactions contemplated thereby, and
(ii) has duly authorized by all necessary corporate action the execution,
delivery and performance of this Agreement, each Loan Assignment and the other
Transaction Documents to which it is a party and the contribution and assignment
of an ownership interest in the Contributed Portfolio on the terms and
conditions herein provided. This Agreement, each Loan Assignment and each other
Transaction Document to which the Contributor is a party have been duly executed
and delivered by the Contributor.

(d) Valid Conveyance; Binding Obligations. This Agreement, each Loan Assignment
and the Transaction Documents to which the Contributor is party have been and,
in the case of each Loan Assignment delivered after the Closing Date, will be,
duly executed and delivered by the Contributor, and this Agreement, together
with the applicable Loan Assignment in each case, shall effect valid
Contributions of Contributed Portfolio, enforceable against the

 

14



--------------------------------------------------------------------------------

Contributor and creditors of and purchasers from the Contributor, and this
Agreement, each Loan Assignment and such Transaction Documents shall constitute
legal, valid and binding obligations of the Contributor enforceable against the
Contributor in accordance with their respective terms, except as enforceability
may be limited by Bankruptcy Laws and general principles of equity.

(e) No Violation. The execution, delivery and performance of this Agreement,
each Loan Assignment and all other agreements and instruments executed and
delivered or to be executed and delivered by the Contributor pursuant hereto or
thereto in connection with the Contribution of the Contributed Portfolio will
not (i) conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, the Contributor’s certificate of incorporation or by-laws or any
contractual obligation of the Contributor, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the
Contributor’s properties pursuant to the terms of any such contractual
obligation, other than this Agreement, (iii) violate any Applicable Law or
(iv) violate any contract or other agreement to which the Contributor is a party
or by which the Contributor or any property or assets of the Contributor may be
bound.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Contributor, threatened against the Contributor,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, any Loan Assignment or any other Transaction Document to which the
Contributor is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Loan Assignment or any other
Transaction Document to which the Contributor is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect on the Contributee, the Administrative Agent, the Collateral
Agent or any other Secured Party.

(g) No Consents. The Contributor is not required to obtain the consent or
approval of any other party or any consent, license, approval or authorization,
or registration or declaration with, any Governmental Authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any Loan Assignment or the Management
Agreements, except those which have been obtained and are in full force and
effect.

(h) State of Organization, Etc. Except as permitted hereunder, the Contributor’s
legal name is as set forth in this Agreement. Except as permitted hereunder, the
Contributor has not changed its name since its incorporation; does not have
tradenames, fictitious names, assumed names or “doing business as” names. Except
as permitted hereunder, the chief executive office of the Contributor (and the
location of the Contributor’s records regarding the Contributed Portfolio (other
than those delivered to the Collateral Custodian and the Backup Servicer)) is at
the address of the Contributor set forth in Section 10.5. The Contributor’s only
jurisdiction of incorporation is Maryland, and, except as permitted hereunder,
the Contributor has not changed its jurisdiction of incorporation.

(i) Bulk Sales. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby do not require compliance with any “bulk
sales” act or similar law by the Contributor.

 

15



--------------------------------------------------------------------------------

(j) Solvency. The Contributor is not the subject of any Bankruptcy Proceedings
or Bankruptcy Event. The Contributor is Solvent and will not become insolvent
after giving effect to the transactions contemplated by this Agreement and the
other Transaction Documents. The Contributor after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
will have an adequate amount of capital to conduct its business in the
foreseeable future.

(k) Selection Procedures. No procedures believed by the Contributor to be
adverse to the interests of the Contributee have been utilized by the
Contributor or any Affiliate of the Contributor in identifying and/or selecting
the Eligible Loan Assets included in the Contributed Portfolio.

(l) Compliance with Laws. The Contributor has complied in all material respects
with all Applicable Law to which it may be subject, and no item of Contributed
Portfolio contravenes in any respect any Applicable Law.

(m) Taxes. The Contributor has filed or caused to be filed on a timely basis all
material tax returns that are required to be filed by it (subject to any
extensions to file properly obtained by the same). The Contributor has paid or
made adequate provisions for the payment of all material Taxes, assessments and
other governmental charges made against it or any of its property (other than
any amount of Tax the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Contributor), and no
Tax lien or similar adverse claim has been filed and, to the Contributor’s
knowledge, no claim is being asserted, with respect to any such Tax, assessment
or other governmental charge.

(n) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents will violate or result
in a violation of Section 7 of the Exchange Act, or any regulations issued
pursuant thereto, including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II. 2

(o) Loan Assignments. Each Loan Assignment is accurate in all respects.

(p) Management Agreements. The Contributor has duly authorized by all necessary
action the execution, delivery and performance of the Management Agreements. The
Management Agreements have been duly executed and delivered by the Contributor.
The Management Agreements constitute the legal, valid and binding obligations of
the Contributor enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by Bankruptcy Laws and
general principles of equity. The Management Agreements are in full force and
effect and such agreements are sufficient to provide the Contributor with the
investment advisory, research, administration and related services as the
Contributor may from time to time require.

 

 

2 note:

conforms to clause (n) on pg 85 of LSA. Is the request to change both of these
provisions to allow certain purchases of Margin Stock? Please explain.

 

16



--------------------------------------------------------------------------------

(q) No Liens, Etc. The Contributed Portfolio to be acquired by Contributee
hereunder is owned by the Contributor free and clear of any Lien, security
interest, charge or encumbrance (subject only to Permitted Liens), and the
Contributor has the full right, corporate power and lawful authority to
Contribute the same and interests therein and, upon the Contribution thereof
hereunder, the Contributee will have acquired good and marketable title to and a
valid and perfected ownership interest in such Contributed Portfolio, free and
clear of any Lien, security interest, charge or encumbrance (subject only to
Permitted Liens); provided that if such item of Contributed Portfolio contains a
restriction of transferability, the applicable Loan Agreement provides that any
consents necessary for future assignments shall not be unreasonably withheld or
delayed by the applicable Obligor and/or agent, and the rights to enforce rights
and remedies in respect of the same under the applicable Loan Agreement inure to
the benefit of the holder of such Loan Asset (subject to the rights of any
applicable agent or other lenders). No effective financing statement reflecting
the Contributor or the Contributor’s predecessor in interest, as a “Debtor”, or
other instrument similar in effect covering all or any part of any Contributed
Portfolio Received hereunder is on file in any recording office, except such as
may have been filed in favor of the Collateral Agent as “Secured Party” or
“Assignee”, in each case, for the benefit of the Secured Parties pursuant to the
Loan and Servicing Agreement.

(r) Information True and Correct. All information heretofore furnished by or on
behalf of the Contributor to the Contributee or any assignee thereof in
connection with this Agreement or any transaction contemplated hereby is true
and complete and does not omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading; provided that, solely with respect to written or
electronic information furnished by or on behalf of the Contributor which was
provided to the Contributor from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Contributor; provided, further, that the foregoing proviso shall not apply to
any information presented in a Servicer’s Certificate, Servicing Report, Notice
of Borrowing or Borrowing Base Certificate.

(s) ERISA Compliance. The present value of all vested benefits under each
“employee pension benefit plan”, as such term is defined in Section 3 of ERISA,
that is, or at any time during the preceding six years was, maintained by the
Contributor or any ERISA Affiliate of the Contributor, or open to participation
by employees of the Contributor or of any ERISA Affiliate of the Contributor, as
from time to time in effect (each, a “Pension Plan”) does not exceed the value
of the assets of the Pension Plan allocable to such vested benefits (based on
the value of such assets as of the last annual valuation date for the Pension
Plan). No prohibited transactions (within the meaning of ERISA Section 406(a) or
(b) or Code Section 4975, for which an exemption is not available or has not
previously been obtained from the United States Department of Labor), failure by
the Contributor, failure to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code, withdrawal by the
Contributor or any ERISA Affiliate of the Contributor from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), or
Reportable Events have occurred with respect to any Pension Plan. No notice of
intent to terminate a Pension Plan has been filed by the plan administrator
under Section 4041 of ERISA, nor has any Pension Plan been terminated under
Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate

 

17



--------------------------------------------------------------------------------

or appointed a trustee to administer, a Pension Plan under Section 4042 of
ERISA, and no event has occurred or condition exists which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan.

(t) Investment Company Status and RIC Status. The Contributor is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the 1940 Act. The Contributor conducts its business and
other activities in compliance in all material respects with the applicable
provisions of the 1940 Act and any applicable rules, regulations or orders
issued by the SEC thereunder. The business and other activities of the
Contributor do not now and will not at any time result in any violations, with
respect to the Contributor, of the provisions of the 1940 Act and any applicable
rules, regulations or orders issued by the SEC thereunder. The Contributor is in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect on the Contributee, the Administrative Agent, the Collateral Agent or any
other Secured Party. The Contributor is a RIC.

(u) Intent of The Contributor. The Contributor has not contributed, transferred,
assigned or otherwise conveyed any interest in any Contributed Portfolio to the
Contributee with any intent to hinder, delay or defraud any of the Contributor’s
creditors.

(v) Value Given. The Contributor has received additional equity in the
Contributee or an increase in its capital account which is reasonably equivalent
value from the Contributee in exchange for the Contribution of such Contributed
Portfolio Contributed hereunder. No such Contribution has been made for or on
account of an antecedent debt owed by the Contributor and no such transfer is or
may be voidable or subject to avoidance under any Section of the Bankruptcy
Code.

(w) Accounting. Other than for tax and accounting purposes, the Contributor will
not account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than as a contribution of
the Contributed Portfolio by the Contributor to the Contributee.

(x) No Broker-Dealers. The Contributor is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(y) Special Purpose Entity. The Contributee is an entity with assets and
liabilities separate and distinct from those of the Contributor, Solar
Management, and any Affiliates thereof, and the Contributor hereby acknowledges
that the Administrative Agent, the Lenders, the Lender Agents, the Collateral
Agent, the Collateral Custodian and the other Secured Parties are entering into
the transactions contemplated by the Loan and Servicing Agreement in reliance
upon the Contributee’s identity as a legal entity that is separate from the
Contributor and Solar Management, and from each such other Affiliate of the
Contributor and Solar Management. Therefore, from and after the date of
execution and delivery of this Agreement, the Contributor shall take all
reasonable steps, including, without limitation, all steps that the
Administrative Agent and the Collateral Agent may from time to time reasonably
request, to maintain the Contributee’s identity as a separate legal entity and
to make it manifest to third parties that the Contributee is an entity with
assets and liabilities distinct from those of the

 

18



--------------------------------------------------------------------------------

Contributor, Solar Management, and each other Affiliate thereof and not just a
division of the Contributor, Solar Management, or any such other Affiliate
(other than for tax purposes). Without limiting the generality of the foregoing
and in addition to the other covenants set forth herein, the Contributor shall
take all reasonable steps to ensure that the Contributee has not and will not
take, refrain from taking, or fail to take (as applicable) any action described
in Section 9(j) of its limited liability company operating agreement and
Sections 5.01(a), 5.01(b), 5.02(a) and 5.02(b) of the Loan and Servicing
Agreement.

(z) Contribution Agreement. This Agreement and the Loan Assignments contemplated
herein are the only agreements or arrangements pursuant to which the Contributor
Contributes the Contributed Portfolio Contributed by it to the Contributee. The
Contributor accounts for the contributions of Loan Assets under this Agreement
and the Loan Assignments as contributions of such Loan Assets by an increase in
the capital account of the Contributor in the Contributee in its books, records
and financial statements (although the financial statements of the Borrower and
Contributor may be consolidated), consistent with GAAP.

(aa) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Contributed Portfolio in favor of the Contributee,
which security interest is prior to all other Liens (except for Permitted
Liens), and is enforceable as such against creditors of and Contributees from
the Contributor;

(ii) the Loan Assets, along with the related Loan Asset Files, constitute either
a “general intangible,” an “instrument,” an “account,” “securities entitlement,”
“chattel paper”, “certificated security,” “uncertificated security,” “supporting
obligation,” or “insurance” (each as defined in the applicable UCC) or the
proceeds of the foregoing or real property or such other category of collateral
under the applicable UCC as to which the Contributor has complied with its
obligations under this Section 4.1(aa).

(iii) the Contributor owns and has good and marketable title to (or with respect
to assets securing any Loan Assets as of the relevant Cut-Off Date, a valid
security interest in) the Contributed Portfolio Contributed by it to the
Contributee hereunder on such Contribution Date, free and clear of any Lien
(other than Permitted Liens) of any Person;

(iv) the Contributor has received all consents and approvals required by the
terms of any Loan Asset, to the Contribution thereof and the granting of a
security interest in the Loan Assets hereunder to the Contributee;

(v) the Contributor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in that portion of the
Contributed Portfolio in which a security interest may be perfected by filing
granted hereunder to the Contributee; provided that filings in respect of real
property shall not be required;

(vi) other than (i) as expressly permitted by the terms of this Agreement and
the Loan and Servicing Agreement and (ii) the security interest granted to

 

19



--------------------------------------------------------------------------------

the Contributee and the Collateral Agent, on behalf of the Secured Parties, the
Contributor has not pledged, assigned, sold, transferred, granted a security
interest in or otherwise conveyed any of the Contributed Portfolio. The
Contributor has not authorized the filing of and is not aware of any financing
statements against the Contributor that include a description of collateral
covering the Contributed Portfolio other than any financing statement
(A) relating to the security interest granted to the Contributee under this
Agreement, (B) relating to the closing of a Permitted Securitization
contemplated by Section 2.07(c) of the Loan and Servicing Agreement, or (C) that
has been terminated or fully and validly assigned to the Collateral Agent on or
prior to the date hereof. The Contributor is not aware of the filing of any
judgment or tax lien filings against the Contributor;

(vii) all original executed copies of each underlying promissory note or copies
of each Loan Asset Register, as applicable, that constitute or evidence each
Loan Asset have been, or subject to the delivery requirements contained herein,
will be delivered to the Collateral Custodian;

(viii) other than in the case of Noteless Loan Assets, the Contributor has
received, or subject to the delivery requirements herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loan Assets solely on behalf of and for the
Collateral Agent, for the benefit of the Secured Parties, provided that the
acknowledgment of the Collateral Custodian set forth in Section 13.11 of the
Loan and Servicing Agreement may serve as such acknowledgment;

(ix) none of the underlying promissory notes or Loan Asset Registers, as
applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;

(x) with respect to any Contributed Portfolio that constitutes a “certificated
security”, such certificated security has, or subject to the delivery
requirements herein will be, delivered to the Collateral Custodian, on behalf of
the Secured Parties and, if in registered form, has been specifically Indorsed
to the Collateral Agent, for the benefit of the Secured Parties, or in blank by
an effective Indorsement or has been registered in the name of the Collateral
Agent, for the benefit of the Secured Parties, upon original issue or
registration or transfer by the Contributee of such certificated security; and

(xi) with respect to any Contributed Portfolio that constitutes an
“uncertificated security”, that the Contributor shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

 

20



--------------------------------------------------------------------------------

(bb) Notice to Agents and Obligors. The Contributor has directed any agent,
administrative agent or Obligor for any Loan Asset to remit all payments and
collections with respect to such Loan Asset directly to the Collection Account.

(cc) Collections. The Collection Account is the only account to which Obligors
have been instructed to send Interest Collections and Principal Collections on
the Contributed Portfolio Contributed by the Contributor. The Contributor
acknowledges that all Interest Collections and Principal Collections received by
it or its Affiliates with respect to the Contributed Portfolio Received by the
Contributee as contemplated by this Agreement are held and shall be held in
trust for the benefit of the Contributee (or its assignees) until deposited into
the Collection Account as required by the Loan and Servicing Agreement.

(dd) Set-Off, Etc. No Contributed Portfolio has been compromised, adjusted,
extended, satisfied, subordinated (other than with respect to Contributed
Portfolio that is a Second Lien Loan Asset which is subordinated solely as set
forth in such defined term), rescinded, set-off or modified by the Contributor
or the Obligor thereof, and no Contributed Portfolio is subject to compromise,
adjustment, extension, satisfaction, subordination (other than with respect to
Contributed Portfolio that is a Second Lien Loan Asset which is subordinated
solely as set forth in such defined term), rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Contributed
Portfolio or otherwise, by the Contributor or the Obligor with respect thereto,
except for amendments, extensions or modifications to such Contributed Portfolio
otherwise permitted under Section 6.04(a) of the Loan and Servicing Agreement
and in accordance with the Credit and Collection Policy and the Servicing
Standard.

(ee) Full Payment. As of the related Contribution Date thereof, the Contributor
has no knowledge of any fact which should lead it to expect that any Contributed
Portfolio will not be paid in full.

(ff) Ownership of the Contributee. The Contributor owns, directly or indirectly,
100% of the membership interests of the Contributee, free and clear of any Lien.
Such membership interests are validly issued, fully paid and non-assessable, and
there are no options, warrants or other rights to acquire membership interests
of the Contributee.

(gg) Confirmation from the Contributor. The Contributor has provided written
confirmation to the Contributee that the Contributor will not suffer or permit
the Contributee to file a voluntary petition under the Bankruptcy Code.

(hh) Environmental. With respect to each item of Underlying Collateral as of the
Cut-Off Date for the Loan Asset related to such Underlying Collateral, to the
actual knowledge of a Responsible Officer of the Contributor (a) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. As of the Cut-Off Date for the Loan Asset
related to such Underlying Collateral, the Contributor has

 

21



--------------------------------------------------------------------------------

not received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does the
Contributor have knowledge or reason to believe that any such notice will be
received or is being threatened.

(ii) USA PATRIOT Act. Neither the Contributor nor any Affiliate of the
Contributor is (i) a country, territory, organization, person or entity named on
an Office of Foreign Asset Control (OFAC) list, (ii) a Person that resides or
has a place of business in a country or territory named on such lists or which
is designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

(jj) Covenants; Contributor Termination Event. All covenants, agreements and
undertakings of the Contributor hereunder have been fully performed. No event
has occurred and is continuing which constitutes a Contributor Termination Event
and no event has occurred and is continuing which, with the passage of time or
the giving of notice, or both would constitute a Contributor Termination Event
(other than any Contributor Termination Event which has previously been
disclosed to the Administrative Agent as such).

(kk) Opinion. The assumptions set forth in (i) the non-consolidation and true
contribution opinion of Latham & Watkins LLP, and (ii) the true contribution
opinion of Richards, Layton & Finger, P.A. (jointly, the “Non-Consolidation/True
Contribution Opinions”), each dated as of the date hereof, are true and correct
in all respects.

(ll) Accuracy of Representations and Warranties. Each representation or warranty
by the Contributor contained (i) herein or (ii) in any certificate or other
document furnished by the Contributor to the Contributee or the Administrative
Agent in writing pursuant hereto or in connection herewith is, as of its date,
true and correct in all material respects.

(mm) Representations and Warranties for Benefit of the Contributee’s Assignees.
The Contributor hereby makes each representation and warranty contained in this
Agreement and the other Transaction Documents to which it is a party and that
have been executed and delivered on or prior to such Contribution Date to, and
for the benefit of the Contributee (and its assignees), the Administrative
Agent, the Lenders, the Lender Agents, the Collateral Agent, the Collateral
Custodian and the other Secured Parties as if the same were set forth in full
herein.

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the Contribution of the Contributed Portfolio
to the Contributee and (y) and the grant of a first priority perfected security
interest in, to and under the Contributed

 

22



--------------------------------------------------------------------------------

Portfolio pursuant to the Loan and Servicing Agreement by the Contributee. Upon
discovery by the Contributor or the Contributee of a breach of any of the
foregoing representations and warranties, the party discovering such breach
shall give prompt written notice thereof to the other and to the Administrative
Agent and each Lender Agent immediately upon obtaining knowledge of such breach.

Section 4.2. Representations and Warranties of the Contributor Relating to the
Agreement and the Contributed Portfolio. The Contributor makes the following
representations and warranties, on which the Contributee relies in acquiring the
Contributed Portfolio Received hereunder and each of the Secured Parties relies
upon in entering into the Loan and Servicing Agreement. As of each Contribution
Date and each Reporting Date, the Contributor represents and warrants to the
Contributee for the benefit of the Contributee and each of its successors and
assigns (and as to any Loan Assets, only with respect to the Loan Assets being
purchased on such Contribution Date) that:

(a) Binding Obligation, Valid Contribution and Security Interest. This
Agreement, together with the Loan Assignments, constitutes a valid transfer to
the Contributee of all right, title and interest in, to and under all
Contributed Portfolio, free and clear of any Lien of any Person claiming through
or under the Contributor or its Affiliates, except for Permitted Liens. If the
conveyances contemplated by this Agreement are determined to be a transfer for
security, then this Agreement constitutes a grant of a security interest in all
Contributed Portfolio to the Contributee which upon the delivery of the Required
Loan Documents and the filing of the financing statements shall be a first
priority perfected security interest in all Contributed Portfolio, subject only
to Permitted Liens. Neither the Contributor nor any Person claiming through or
under the Contributor shall have any claim to or interest in the Collection
Account; provided if this Agreement constitutes only a grant of a security
interest in such property, then the Contributor shall have the rights in such
property as a debtor for purposes of the UCC.

(b) Eligibility of Contributed Portfolio. (i) Schedule I is an accurate and
complete listing of all the Contributed Portfolio as of the related Cut-Off Date
and the information contained therein with respect to the identity of such
Contributed Portfolio and the amounts owing thereunder is true and correct as of
the related Cut-Off Date, (ii) each item of the Contributed Portfolio Received
by the Contributee hereunder is an Eligible Loan Asset, and (iii) with respect
to each item of the Contributed Portfolio all consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
or any Person required to be obtained, effected or given by the Contributor in
connection with the transfer of an ownership interest or security interest in
each item of Contributed Portfolio to the Contributee have been duly obtained,
effected or given and are in full force and effect. For the avoidance of doubt,
any inaccurate representation that a Loan Asset is an Eligible Loan Asset
hereunder or under the Loan and Servicing Agreement shall not constitute an
Event of Default under the Loan and Servicing Agreement if the Contributor
complies with Section 2.07(c) and (d) of the Loan and Servicing Agreement and
the Transferor complies with Section 6.1 hereunder (subject to the 10 day grace
period set forth in such provisions); provided, that any such Loan Asset will
not be included in any calculation of the Borrowing Base (as set forth in the
Loan and Servicing Agreement) during such grace day period.

 

23



--------------------------------------------------------------------------------

(c) No Fraud. Each Eligible Loan Asset originated or acquired by the Contributor
was originated or acquired without any fraud or misrepresentation by the
Contributor or, to the best of the Contributor’s knowledge, on the part of the
Obligor.

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Contribution of the Contributed Portfolio
to the Contributee, (y) the grant of a first priority perfected security
interest in, to and under the Contributed Portfolio pursuant to the Loan and
Servicing Agreement by the Contributee and (z) the termination of this Agreement
and the Loan and Servicing Agreement. Upon discovery by the Contributor or the
Contributee of a breach of any of the foregoing representations and warranties,
the party discovering such breach shall give prompt written notice thereof to
the other and to the Administrative Agent and each Lender Agent immediately upon
obtaining knowledge of such breach.

Section 4.3. Representations and Warranties of the Contributee. The Contributee
makes the following representations and warranties, on which the Contributor
relies in contributing the Contributed Portfolio to the Contributee hereunder
and each of the Secured Parties relies upon in entering into the Loan and
Servicing Agreement. As of each Contribution Date and each Reporting Date, the
Contributee represents and warrants to the Contributor for the benefit of the
Contributor and each of its successors and assigns (and as to any Loan Assets,
only with respect to the Loan Assets being purchased on such Contribution Date)
that:

(a) Organization and Good Standing. The Contributee has been duly organized and
is validly existing and in good standing as a limited liability company under
the laws of the State of Delaware or such other jurisdiction as permitted under
the terms of the Transaction Documents, with the power and authority to own or
lease its properties and to conduct its business as such properties are
currently owned and such business is currently conducted, and had at all
relevant times, and has, all necessary power, authority and legal right to
acquire and own the Contributed Portfolio.

(b) Due Qualification. The Contributee is duly qualified to do business and has
obtained all licenses and approvals in all jurisdictions necessary to own its
assets and to transact the business in which it is engaged, and is duly
qualified, and in good standing under the laws of each jurisdiction where the
transaction of such business or the ownership or lease of its property or the
conduct of its business requires such qualification, licenses and/or approvals,
in each case, except where the failure to obtain such qualification, licenses or
approvals could reasonably be expected to result in a Material Adverse Effect on
the Contributee, the Administrative Agent, the Collateral Agent or any other
Secured Party.

(c) Power and Authority; Due Authorization; Execution and Delivery. The
Contributee (i) has the limited liability company power, authority and legal
right to (a) execute and deliver this Agreement and the other Transaction
Documents to which it is a party and (b) perform and carry out the terms of this
Agreement and the other Transaction Documents to which it is a party and the
transactions contemplated thereby, and (ii) has duly authorized by all necessary
limited liability company action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
Purchase of the Contributed Portfolio on the terms and conditions herein
provided. This Agreement and each other Transaction Document to which the
Contributee is a party have been duly executed and delivered by the Contributee.

 

24



--------------------------------------------------------------------------------

(d) No Consent Required. The Contributee is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any Governmental Authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement,
each Loan Assignment and the Transaction Documents to which it is a party,
except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement and each other Transaction Document to
which the Contributee is a party constitutes a legal, valid and binding
obligation of the Contributee, enforceable against the Contributee in accordance
with its respective terms, subject, as to enforceability, to applicable
Bankruptcy Laws and general principles of equity (whether such enforceability is
considered in a proceeding in equity or at law).

(f) No Violation. The consummation of the transactions contemplated by this
Agreement, each Loan Assignment and the other Transaction Documents to which it
is a party and the fulfillment of the terms hereof and thereof will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Contributee’s certificate of formation, operating agreement or any
contractual obligation of the Contributee, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the
Contributee’s properties pursuant to the terms of any such contractual
obligation, other than this Agreement, (iii) violate any Applicable Law, or
(iv) violate any contract or other agreement to which the Contributee is a party
or by which the Contributee or any property or assets of the Contributee may be
bound.

(g) Capital Account Increase. The Contributee has increased the capital account
of the Contributor on its books and records in connection with each Contribution
in the amount of the Contribution Value of such item of Contributed Portfolio,
which amount the Contributee hereby agrees is the fair market value of such
Contributed Portfolio. No such Contribution has been made for or on account of
an antecedent debt owed by the Contributor and no such transfer is or may be
voidable or subject to avoidance under any Section of the Bankruptcy Code.

(h) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Contributee, threatened against the Contributee,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, any Loan Assignment or any other Transaction Document to which the
Contributee is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Loan Assignment or any other
Transaction Document to which the Contributee is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect on the Contributee, the Administrative Agent, the Collateral
Agent or any other Secured Party.

(i) Contribution Agreement. This Agreement and the Loan Assignments contemplated
herein are the only agreements or arrangements pursuant to which the Contributee
Receives the Contributed Portfolio Contributed to it by the Contributor. The
Contributee

 

25



--------------------------------------------------------------------------------

accounts for the transfers of Loan Assets under this Agreement and the Loan
Assignments as contributions of such Loan Assets in its books, records and
financial statements (although the financial statements of the Borrower and
Contributor may be consolidated), consistent with GAAP.

(j) Investment Company Act. The Contributee is not required to register as an
“investment company” under the provisions of the 1940 Act.

(k) Compliance with Law. The Contributee has complied in all material respects
with all Applicable Law to which it may be subject, and no item of Contributed
Portfolio contravenes any Applicable Law.

(l) Opinions. The assumptions set forth in the Non-Consolidation/True
Contribution Opinion are true and correct in all respects.

ARTICLE V.

COVENANTS OF THE CONTRIBUTOR

Section 5.1. Protection of Title of the Contributee.

(a) On or prior to the Closing Date, the Contributor shall have filed or caused
to be filed UCC-1 financing statements, naming the Contributor as
“Debtor/Contributor”, naming the Contributee as “Secured Party/Contributee”, and
naming the Collateral Agent, for the benefit of the Secured Parties, as “Total
Assignee”, and describing the Contributed Portfolio to be acquired by the
Contributee, with the office of the Secretary of State of the state of the
jurisdiction of organization of the Contributor. From time to time thereafter,
the Contributor shall file such financing statements and cause to be filed such
continuation statements, all in such manner and in such places as may be
required by law (or deemed desirable by the Contributee or any assignee thereof)
to fully perfect, preserve, maintain and protect the ownership interest of the
Contributee under this Agreement and the security interest of the Collateral
Agent for the benefit of the Secured Parties under the Loan and Servicing
Agreement, in the Contributed Portfolio acquired by the Contributee hereunder,
as the case may be, and in the proceeds thereof. The Contributor shall deliver
(or cause to be delivered) to the Contributee, the Collateral Agent, the
Collateral Custodian, the Servicer, the Backup Servicer, and the Administrative
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. The Contributor
agrees that it will from time to time, at its expense, take all actions, that
the Contributee, the Collateral Agent, the Collateral Custodian or the
Administrative Agent may reasonably request in order to perfect, protect or more
fully evidence the Receipts hereunder and the security and/or interest granted
in the Contributed Portfolio, or to enable the Contributee, the Collateral
Agent, the Administrative Agent or the Secured Parties to exercise and enforce
their rights and remedies hereunder or under any Transaction Document.

(b) On or prior to each Contribution Date hereunder, the Contributor shall take
all steps necessary under all Applicable Law in order to Contribute to the
Contributee the Contributed Portfolio being acquired by the Contributee on such
Contribution Date to the

 

26



--------------------------------------------------------------------------------

Contributee so that, upon the Contribution of such Contributed Portfolio from
the Contributor to the Contributee pursuant to the terms hereof on such
Contribution Date, the Contributee will have acquired good and marketable title
to and a valid and perfected ownership interest in such Contributed Portfolio,
free and clear of any Lien, security interest, charge or encumbrance or
restrictions on transferability (subject only to Permitted Liens). On or prior
to each Contribution Date hereunder, the Contributor shall take all steps
required under Applicable Law in order for the Contributee to grant to the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest (subject only to Permitted Liens) in the Contributed
Portfolio being Received by the Contributee on such Contribution Date and, from
time to time thereafter, the Contributor shall take all such actions as may be
required by Applicable Law to fully preserve, maintain and protect the
Contributee’s ownership interest in, and the Collateral Agent’s first priority
perfected security interest in (subject only to Permitted Liens), the
Contributed Portfolio which have been acquired by the Contributee hereunder.

(c) The Contributor (or the Servicer on the Contributor’s behalf and direction)
shall direct any agent or administrative agent for any Contributed Portfolio
originated or acquired by the Contributor to remit all payments and collections
with respect to such Contributed Portfolio and direct the Obligor with respect
to such Contributed Portfolio to remit all such payments and collections
directly to the Collection Account. The Contributor will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made to the Contributor or the Servicer or payments to
be made to the Collection Account, unless the Contributee and the Administrative
Agent have consented to such change. The Contributor shall ensure that only
funds constituting payments and collections relating to Contributed Portfolio
shall be deposited into the Collection Account. In the event any payments
relating to any Contributed Portfolio are remitted directly to the Contributor
or any Affiliate of the Contributor, the Contributor will remit (or will cause
all such payments to be remitted) directly to the Collection Account within two
Business Days following receipt thereof, and, at all times prior to such
remittance, the Contributor will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Contributee and
its assignees. Until so deposited, all such Interest Collections and Principal
Collections shall be held in trust for the Contributee or its assignees by the
Contributor.

(d) At any time after the occurrence of an Event of Default, the Contributee,
the Collateral Agent or the Administrative Agent may direct the Contributor or
the Servicer to notify the Obligors, at Contributor’s expense, of the
Contributee’s (or its assigns) or the Secured Parties’ interest in the
Contributed Portfolio under this Agreement and may direct that payments of all
amounts due or that become due under any or all of the Contributed Portfolio be
made directly to the Contributee (or its assigns), the Collateral Agent or the
Administrative Agent.

(e) The Contributor shall, not earlier than six months and not later than three
months prior to the fifth anniversary of the date of filing of the financing
statement referred to in Section 3.1 or any other financing statement filed
pursuant to this Agreement or in connection with any Receipt hereunder, unless
the Collection Date shall have occurred:

(i) file or cause to be filed an appropriate continuation statement with respect
to such financing statement; and

 

27



--------------------------------------------------------------------------------

(ii) deliver or cause to be delivered to the Contributee, the Collateral Agent,
the Administrative Agent and each Lender Agent an opinion of the counsel for
Contributor, in form and substance reasonably satisfactory to the Contributee,
the Collateral Agent and the Administrative Agent, confirming and updating the
opinion delivered pursuant to Section 3.1 with respect to perfection and
otherwise to the effect that the security interest hereunder continues to be an
enforceable and perfected security interest, subject to no other Liens of record
except as provided herein or otherwise permitted hereunder, which opinion may
contain usual and customary assumptions, limitations and exceptions.

(f) The Contributor shall not (x) make any change to its corporate name or use
any tradenames, fictitious names, assumed names, “doing business as” names or
other names, change the offices where it keeps records concerning the
Contributed Portfolio from the address set forth under its name in Section 10.5,
or change the jurisdiction of its incorporation unless, prior to the effective
date of any such change in the jurisdiction of its formation, name or address
change or use, the Contributor has provided 30 days’ prior written notice to the
Administrative Agent of such change and the Contributor has delivered to the
Administrative Agent such financing statements as the Administrative Agent may
request to reflect such name or address change or use, together with such
Opinions of Counsel and other documents and instruments as the Administrative
Agent may request in connection therewith, (y) change the location of its
principal place of business and chief executive office unless prior to the
effective date of any such change of location, the Contributor notifies the
Administrative Agent of such change of location in writing. or (z) move, or
consent to the Collateral Custodian or the Backup Servicer moving, the Required
Loan Documents and Loan Asset Files from the location required under the
Transaction Documents, unless, in each case, the Contributor has provided 30
days’ prior written notice to the Administrative Agent of such change and has
provided the Administrative Agent with such Opinions of Counsel and other
documents and instruments as the Administrative Agent may request in connection
therewith and has provided a certificate to the Administrative Agent together
with evidence demonstrating that it has taken all actions required under the UCC
of each relevant jurisdiction in order to continue the first priority perfected
security interest of the Contributee in the Contributed Portfolio.

(g) The Contributor shall at all times maintain each office from which it
services Contributed Portfolio and its principal executive office within the
United States of America.

(h) The Contributor shall mark its master data processing records so that, from
and after the time of Contribution under this Agreement of Contributed Portfolio
to the Contributee and the grant of a security interest in such Contributed
Portfolio by the Contributee to the Collateral Agent for the benefit of the
Secured Parties under the Loan and Servicing Agreement, the Contributor’s master
data processing records (including archives) that refer to such Contributed
Portfolio shall indicate clearly that such Contributed Portfolio has been
Received by the Contributee hereunder and Pledged by the Contributee to the
Collateral Agent, on behalf of the Secured Parties, under the Loan and Servicing
Agreement. Indication of the Collateral Agent’s security interest for the
benefit of the Secured Parties in the Contributed Portfolio shall be deleted
from or modified on the Contributor’s computer systems when, and only when, such
Contributed Portfolio shall be (i) paid off by the related Obligor,
(ii) purchased or substituted by the Contributor in accordance with Section 6.1
or 6.2 hereof or (iii) released by the Collateral Agent pursuant to Section 2.16
of the Loan and Servicing Agreement.

 

28



--------------------------------------------------------------------------------

(i) If the Contributor fails to perform any of its obligations hereunder, the
Contributee, the Collateral Agent or the Administrative Agent may (but shall not
be required to) perform, or cause the performance of, such obligation; and the
Contributee’s, the Collateral Agent’s or the Administrative Agent’s costs and
expenses incurred in connection therewith shall be payable by the Contributor as
provided in Section 9.1. The Contributor irrevocably authorizes the Contributee,
the Collateral Agent or the Administrative Agent at any time and from time to
time at the Contributee’s, the Collateral Agent’s or the Administrative Agent’s
sole discretion and appoints the Contributee, the Collateral Agent and the
Administrative Agent as its attorney-in-fact pursuant to a Power of Attorney
substantially in the form of Exhibit C to act on behalf of the Contributor
(i) to file financing statements on behalf of the Contributor, as debtor,
necessary or desirable in the Contributee’s, the Collateral Agent’s or the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the interest of the Contributee or the Collateral Agent in the
Contributed Portfolio and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Contributed Portfolio as a financing statement in such offices as the
Contributee, the Collateral Agent or the Administrative Agent in each of their
sole discretion deem necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Contributee or the Collateral
Agent in the Contributed Portfolio. This appointment is coupled with an interest
and is irrevocable.

Section 5.2. Affirmative Covenants of the Contributor.

From the date hereof until the Collection Date:

(a) Compliance with Law. The Contributor will comply in all material respects
with all Applicable Law, including those applicable to the Contributor as a
result of its interest in the Contributed Portfolio or any part thereof.

(b) Preservation of Company Existence. The Contributor will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

(c) Performance and Compliance with Contributed Portfolio. The Contributor will,
at its sole expense, timely and fully perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Contributed Portfolio and all other agreements related
to such Contributed Portfolio.

(d) Keeping of Records and Books of Account. The Contributor will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Contributed Portfolio
in the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Contributed Portfolio.

 

29



--------------------------------------------------------------------------------

(e) Separate Identity. The Contributor acknowledges that the Administrative
Agent, the Collateral Agent, the Collateral Custodian, the Lenders, the Lender
Agents and the other Secured Parties are entering into the transactions
contemplated by this Agreement, the Loan and Servicing Agreement and the other
Transaction Documents in reliance upon the Contributee’s identity as a legal
entity that is separate from the Contributor and each other Affiliate of the
Contributor. Therefore, from and after the date of execution and delivery of
this Agreement, the Contributor will take all reasonable steps including,
without limitation, all steps that the Administrative Agent or the Collateral
Agent may from time to time reasonably request to maintain the Contributee’s
identity as a legal entity that is separate from the Contributor and each other
Affiliate of the Contributor and to make it manifest to third parties that the
Contributee is an entity with assets and liabilities distinct from those of the
Contributor and each other Affiliate thereof (other than for tax or accounting
purposes) and not just a division of the Contributor or any such other
Affiliate. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, the Contributor agrees that:

(i) the Contributor will take all other actions necessary on its part to ensure
that the Contributee is at all times in compliance with the criteria and the
restrictions set forth in Section 9(j) of the limited liability company
operating agreement of the Contributee and Sections 5.01(a), 5.01(b), 5.02(a)
and 5.02(b) of the Loan and Servicing Agreement;

(ii) the Contributor shall maintain corporate records and books of account
separate from those of the Contributee;

(iii) the annual financial statements of the Contributor shall disclose the
effects of the Contributor’s transactions in accordance with GAAP and the annual
financial statements of the Contributor shall not reflect in any way that the
assets of the Contributee, including, without limitation, the Contributed
Portfolio, could be available to pay creditors of the Contributor or any other
Affiliate of the Contributor;

(iv) the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Contributor as official records;

(v) the Contributor shall maintain an arm’s-length relationship with the
Contributee and will not hold itself out as being liable for the debts of the
Contributee;

(vi) the Contributor shall keep its assets and its liabilities wholly separate
from those of the Contributee;

(vii) the Contributor will avoid the appearance, and promptly correct any known
misperception of any of the Contributor’s creditors, that the assets of the
Contributee are available to pay the obligations and debts of the Contributor;
and

(viii) to the extent that the Contributor services the Loan Assets and performs
other services on the Contributee’s behalf, the Contributor will clearly
identify itself as an agent of the Contributee in the performance of such
duties.

 

30



--------------------------------------------------------------------------------

(f) Taxes. The Contributor will file or cause to be filed its tax returns and
pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.1(m)).

(g) Cooperation with Requests for Information or Documents. The Contributor will
cooperate fully with all reasonable requests of the Contributee and its assigns
regarding the provision of any information or documents, necessary or desirable,
including the provision of such information or documents in electronic or
machine-readable format, to allow each of the Contributee and its assignees to
carry out their responsibilities under the Transaction Documents.

(h) Payment, Performance and Discharge of Obligations. The Contributor will pay,
perform and discharge all of its obligations and liabilities, including, without
limitation, all Taxes, assessments and governmental charges upon its income and
properties, when due, unless and only to the extent that such obligations,
liabilities, Taxes, assessments and governmental charges shall be contested in
good faith and by appropriate proceedings and that, to the extent required by
GAAP, proper and adequate book reserves relating thereto are established by the
Contributor and then only to the extent that a bond is filed in cases where the
filing of a bond is necessary to avoid the creation of a Lien against any of its
properties.

(i) Notices.

(i) Income Tax Liability. The Contributor will furnish telephonic or facsimile
notice to the Contributee, the Collateral Agent and the Administrative Agent
within 10 Business Days (confirmed in writing within five Business Days
thereafter) of the receipt of revenue agent reports or other written proposals,
determinations or assessments of the Internal Revenue Service or any other
taxing authority which propose, determine or otherwise set forth positive
adjustments (i) to the Tax liability of the Contributor or any “affiliated
group” (within the meaning of Section 1504(a)(l) of the Code) of which the
Contributor is a member in an amount equal to or greater than $10,000,000 in the
aggregate, or (ii) to the Tax liability of the Contributee in an amount equal to
or greater than $500,000 in the aggregate. Any such notice shall specify the
nature of the items giving rise to such adjustments and the amounts thereof.

(ii) Auditors’ Management Letters. Promptly after the receipt thereof, the
Contributor will (i) provide the Contributee with any auditors’ management
letters that are received by the Contributor or by its accountants and
(ii) notify the Administrative Agent of the receipt of any auditors’ management
letters and, upon request of the Administrative Agent, provide the
Administrative Agent with a copy of any auditors’ management letters.

(iii) Representations and Covenants. Promptly, upon receipt of notice or
discovery thereof, the Contributor will furnish notice to the Contributee, the
Collateral Agent and the Administrative Agent (i) if any representation or
warranty set forth in Section 4.1 or Section 4.2 was incorrect at the time it
was given or deemed to have been given or (ii) of the breach of any covenant
under Section 5.1, Section 5.2 or Section 5.3 and at the same time deliver to
the Contributee, the Collateral Agent and the

 

31



--------------------------------------------------------------------------------

Administrative Agent a written notice setting forth in reasonable detail the
nature of such facts and circumstances. In particular, but without limiting the
foregoing, the Contributor shall notify the Contributee, the Collateral Agent
and the Administrative Agent in the manner set forth in the preceding sentence
before any Contribution Date of any facts or circumstances within the knowledge
of the Contributor which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made.

(iv) ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA, other than an event for which the reporting
requirements have been waived by regulations) with respect to the Contributor
(or any ERISA Affiliate thereof), the Contributor will provide a copy of such
notice to the Contributee, the Collateral Agent and the Administrative Agent.

(v) Proceedings. As soon as possible and in any event within three Business
Days, after the Contributor receives notice or obtains knowledge thereof, the
Contributor will provide the Contributee, the Collateral Agent and the
Administrative Agent with notice of any settlement of, material judgment
(including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Contributed Portfolio, the
Transaction Documents, the Collateral Agent’s, for the benefit of the Secured
Parties, interest in the Contributed Portfolio, or the Contributee, the
Servicer, the Contributor or the Transferor or any of their Affiliates. For
purposes of this Section 5.2(i), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Contributed
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the Secured Parties, interest in the Contributed Portfolio, or the Contributee
in excess of $500,000 shall be deemed to be material and (ii) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Contributor or any of its Affiliates (other than the Contributee) in excess
of $25,000,000 shall be deemed to be material.

(vi) Material Events. The Contributor will, promptly upon becoming aware
thereof, notify the Contributee, the Collateral Agent and the Administrative
Agent any event or other circumstance that is reasonably likely to have a
Material Adverse Effect.

(vii) Events of Default. The Contributor will provide the Contributee, the
Collateral Agent and the Administrative Agent with immediate written notice of
the occurrence of each Event of Default of which the Contributor has knowledge
or has received notice. In addition, no later than two Business Days following
the Contributor’s knowledge or notice of the occurrence of any Event of Default,
the Contributor will provide to the Contributee, the Collateral Agent and the
Administrative Agent a written statement of a Responsible Officer of the
Contributor setting forth the details of such event and the action that the
Contributor proposes to take with respect thereto.

 

32



--------------------------------------------------------------------------------

(viii) Contributor Termination Event and Contributor Receipt Event. The
Contributor will provide the Contributee, the Collateral Agent and the
Administrative Agent with immediate written notice of the occurrence of each
Contributor Termination Event and each Contributor Receipt Event of which the
Contributor has knowledge or has received notice.

(j) Other. The Contributor will furnish to the Contributee, the Collateral
Agent, the Administrative Agent and each Lender Agent promptly, from time to
time such other information, documents, records or reports respecting the
Contributed Portfolio or the condition or operations, financial or otherwise, of
the Contributor as the Contributee, the Collateral Agent, the Administrative
Agent and each Lender Agent may from time to time reasonably request in order to
protect the interests of the Contributee, the Administrative Agent, the
Collateral Agent, the Lenders, the Lender Agents or the Secured Parties under or
as contemplated by this Agreement and the other Transaction Documents.

(k) Costs and Expenses. The Contributor shall promptly pay all reasonable,
documented costs and disbursements in connection with the performance of its
obligations hereunder.

(l) Annual Certificates. On each anniversary of the Closing Date, the
Contributor shall deliver an Officer’s Certificate, in form and substance
acceptable to the Contributee, the Administrative Agent, the Collateral Agent,
and each Lender Agent, providing (i) a certification, based upon a review and
summary of UCC search results reasonably satisfactory to the Contributee and the
Administrative Agent, that there is no other interest in the Contributed
Portfolio perfected by filing of a UCC financing statement other than in favor
of the Contributee and the Collateral Agent pursuant to the terms of the
Transaction Documents and (ii) a certification, based upon a review and summary
of tax and judgment lien searches satisfactory to the Contributee and the
Administrative Agent, that there is no other interest in the Contributed
Portfolio based on any tax or judgment lien.

(m) Opinion. The Contributor will comply in all respects with any requirements
for future action set forth in the factual assumptions included in the
Non-Consolidation/True Contribution Opinion, with respect to the Transaction
Documents and shall take all other actions necessary to maintain the accuracy of
the factual assumptions set forth in such Non-Consolidation/True Contribution
Opinion.

(n) Copies of Other Information. The Contributor will deliver to the
Contributee, the Collateral Agent, the Administrative Agent and each Lender
Agent:

(i) promptly, but in any event within ten Business Days after the filing
thereof, notice of (a) each report or other filing made by the Contributor or
any of its Affiliates with the Securities and Exchange Commission (the “SEC”)
and required by the SEC to be delivered to the shareholders of the Contributor
or any such Affiliate, and (b) each report and final registration statement of
the Contributor or any Affiliate filed with the SEC; and

 

33



--------------------------------------------------------------------------------

(ii) promptly, from time to time, such other information, documents, records or
reports respecting the Contributed Portfolio or the conditions or operations,
financial or otherwise, of the Contributor (including, without limitation,
reports and notices relating to the Contributor’s actions under and compliance
with ERISA, the Code and the 1940 Act) as the Contributee, the Collateral Agent,
the Administrative Agent or each Lender Agent may from time to time reasonably
request in order to perform their obligations hereunder or under any other
Transaction Document or to protect the interests of the Contributee under or as
contemplated by this Agreement and the other Transaction Documents.

(o) Disregarded Entity. The Contributor shall cause the Contributee to be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Contributee nor any other
Person on its behalf shall make an election to be, or take any other action that
is reasonably likely to result in the Contributee being, treated as other than
an entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

(p) Status of RIC and BDC. The Contributor shall at all times maintain its
status as a RIC under the Code, and as a “business development company” under
the 1940 Act.

(q) Investment Policies. The Contributor shall at all times be in compliance
with its Investment Policies, except to the extent that the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

(r) Management Agreements. The Contributor shall ensure that the services
provided under the Management Agreements are sufficient to provide the
Contributor with the investment advisory, research, administration and related
services it shall require from time to time.

Section 5.3. Negative Covenants of the Contributor.

From the date hereof until the Collection Date:

(a) Contributed Portfolio Not to be Evidenced by Instruments. The Contributor
will take no action to cause any Contributed Portfolio that is not, as of the
related Contribution Date, as the case may be, evidenced by an instrument, to be
so evidenced except in connection with the enforcement or collection of such
Contributed Portfolio.

(b) Security Interests. Except as otherwise permitted herein and in the Loan and
Servicing Agreement, the Contributor will not sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any Contributed Portfolio Contributed by the Contributor to the Contributee
hereunder, whether now existing or hereafter transferred hereunder, or any
interest, therein, and the Contributor will not sell, pledge, assign or suffer
to exist any Lien (except for Permitted Liens) on its interest in the
Contributed Portfolio Contributed by the Contributor to the Contributee
hereunder. The Contributor will promptly notify the Contributee, the Collateral
Agent, each Lender Agent and the Administrative Agent of the existence of any
Lien on any Contributed Portfolio and the Contributor shall defend the right,
title and interest of the Contributee and the Collateral Agent, on behalf of the
Secured Parties, in,

 

34



--------------------------------------------------------------------------------

to and under the Contributed Portfolio against all claims of third parties;
provided, that nothing in this Section 5.3(b) shall prevent or be deemed to
prohibit the Contributor from suffering to exist Permitted Liens upon any of the
Contributed Portfolio.

(c) Mergers, Acquisitions, Sales, Etc. The Contributor will not consolidate with
or merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, or sell or assign with or without
recourse any Contributed Portfolio or any interest therein (other than in each
case as permitted pursuant to this Agreement or the Transaction Documents).

(d) Contribution of Contributee Membership Interests. The Contributor shall not
transfer, pledge, participate or otherwise encumber its membership interests in
the Contributee without the prior written consent of the Administrative Agent
and the delivery of an acceptable (in the Administrative Agent’s reasonable
discretion) non-consolidation opinion.

(e) Restricted Payments. The Contributor shall not cause or permit the
Contributee to make any Contributee Restricted Junior Payment except that, so
long as no Event of Default or Unmatured Event of Default has occurred or would
result therefrom, the Contributee may declare and make distributions to its
member on its membership interests.

(f) Accounting of Receipts. Other than for tax and consolidated accounting
purposes, the Contributor will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a contribution of the Loan Assets to the Contributee.

(g) ERISA Matters. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Contributor will not (a) engage, and will exercise
its best efforts not to permit any ERISA Affiliate of the Contributor to engage,
in any prohibited transaction (within the meaning of ERISA Section 406(a) or
(b) or Code Section 4975) for which an exemption is not available or has not
previously been obtained from the United States Department of Labor, (b) fail to
meet the minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan, (c) fail to make
any payments to a Multiemployer Plan that the Contributor may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Pension Plan so as to result, directly or
indirectly, in any liability to the Contributor, or (e) permit to exist any
occurrence of any Reportable Event with respect to any Pension Plan.

(h) Extension or Amendment of Contributed Portfolio. The Contributor will not,
except as otherwise permitted in Section 6.04(a) of the Loan and Servicing
Agreement, extend, amend or otherwise modify, or permit the Servicer (to the
extent the Contributor is affiliated with the Servicer at such time) to extend,
amend or otherwise modify, the terms of any Contributed Portfolio.

(i) Limitation on Financing Activities. The Contributor shall not, directly or
indirectly, advance or loan to the Contributee any funds pursuant to any
financial accommodation. For the avoidance of doubt, this clause (i) shall not
prohibit the Contributor from contributing Loan Assets to the Contributee as
contemplated herein or providing cash equity contributions to the Contributee.

 

35



--------------------------------------------------------------------------------

(j) Organizational Documents. The Contributor will not cause or permit the
Contributee to amend, modify, waive or terminate any provision of the
Contributee’s operating agreement or certificate of formation without the prior
written consent of the Administrative Agent.

ARTICLE VI.

PURCHASES AND SUBSTITUTION BY THE CONTRIBUTOR

Section 6.1 Purchase of Loan Assets. In the event of the occurrence of a
Contributor Receipt Event, the Contributor will within 10 days of the discovery
by or notice (from any Person) to the Contributor of the Contributor Receipt
Event, (i) purchase each Loan Asset hereunder which is affected by or related to
such Contributor Receipt Event from the Contributee, and the Contributor shall
pay to the Contributee (by means of a deposit to the Collection Account) the
Purchase Price of such Loan Asset as of the date of the purchase thereof from
the Contributee or (ii) with the consent of the Administrative Agent, in its
sole discretion, and subject to the satisfaction of the conditions in
Section 6.2, substitute for such Loan Asset, a Substitute Eligible Loan Asset.
It is understood and agreed that the obligation of the Contributor to purchase
the Loan Assets or substitute a Substitute Eligible Loan Asset for the Loan
Assets which are affected by or related to such Contributor Receipt Event is not
intended to, and shall not, constitute a guaranty of the collectability or
payment of any Loan Asset which is not collected, not paid or uncollectible on
account of the insolvency, bankruptcy or financial inability to pay of the
related Obligor. Upon deposit in the Collection Account of the Purchase Price
for any Loan Asset purchased by the Contributor, the Contributee shall,
automatically and without further action be deemed to transfer, assign and set
over to the Contributor, without recourse, representation or warranty of any
kind, except as to the absence of Liens, charges or encumbrances created by or
arising solely as a result of actions of the Contributee or the Collateral
Agent, all the right, title and interest of the Contributee, in, to and under
such Loan Asset and all future monies due or to become due with respect thereto,
the Underlying Collateral, all Proceeds of such Loan Asset and Recoveries and
Insurance Proceeds relating thereto, all rights to security for such Loan Asset
and all Proceeds and products of the foregoing. The Contributee shall (and shall
request the Collateral Agent to), at the sole expense of the Contributor,
execute such documents and instruments of transfer as may be prepared by the
Contributor and take such other actions as may be reasonably requested by the
Contributor in order to effect the transfer of such Loan Asset pursuant to this
Section 6.1. Such Contribution shall be a contribution outright, and not for
security.

Section 6.2 Substitution of Loan Assets.

(a) The Contributor shall have the right, but not the obligation, subject to the
prior written consent of the Administrative Agent and the Contributee, in their
sole discretion, to substitute one or more Eligible Loan Assets (“Substitute
Eligible Loan Asset”) for a Loan Asset (each such act, a “Substitution”).

 

36



--------------------------------------------------------------------------------

(b) The Substitution shall not occur unless the following conditions are
satisfied as of the date of such Substitution:

(i) the Contributor has recommended to the Contributee and the Administrative
Agent (with a copy to the Collateral Agent and the Collateral Custodian) in
writing that the Loan Asset to be replaced should be replaced (each, a “Replaced
Loan Asset”);

(ii) no Suspension Period is continuing or would result from such Substitution;

(iii) no Event of Default has occurred and is continuing, or would result from
such Substitution, and no event has occurred and is continuing, or would result
from such Substitution, which constitutes an Unmatured Event of Default or a
Borrowing Base Deficiency and the Borrowing Base Cure Period is not in effect;
provided that the Contributor may effect a Substitution as necessary to
facilitate a cure of a Borrowing Base Deficiency and terminate the Borrowing
Base Cure Period (and any related Unmatured Event of Default arising therefrom)
so long as the Administrative Agent shall have approved in writing such sale and
immediately after giving effect to such Substitution, such Borrowing Base
Deficiency shall be cured;

(iv) each Substitute Eligible Loan Asset is an Eligible Loan Asset on the date
of Substitution;

(v) solely in the case of Substitutions pursuant to this Section 6.2 undertaken
because a Contributor Receipt Event has occurred, the sum of the Advance Date
Assigned Value multiplied by the Outstanding Principal Balances of such
Substitute Eligible Loan Assets shall be equal or greater than the sum of the
Advance Date Assigned Value of the Replaced Loan Assets multiplied by the
Outstanding Principal Balance thereof;

(vi) all representations and warranties contained in Sections 4.1 and 4.2 shall
be true and correct in all material respects as of the date of Substitution
(other than any representation and warranty that is made as of a specific date);

(vii) no selection procedures adverse to the interests of the Contributee, the
Administrative Agent, the Lenders, the Lender Agents or the other Secured
Parties were utilized by the Contributor in the selection of the Loan Asset to
be replaced by the Substitute Eligible Loan Asset;

(viii) the Outstanding Principal Balance of all Loan Assets (other than Warranty
Loan Assets) Contributed pursuant to Section 2.07(b) of the Loan and Servicing
Agreement or substituted pursuant to this Section 6.2 during the 12-month period
(or such lesser number of months as shall have elapsed as of such date)
immediately preceding the proposed date of Substitution does not exceed 20% of
the highest aggregate Outstanding Principal Balance of any month during such
12-month period (or such lesser number of months as shall have elapsed as of
such date);

 

37



--------------------------------------------------------------------------------

(ix) the Outstanding Principal Balance of all Loan Assets subject to clause (i)
or (iii) of the definition of “Value Adjustment Event” (other than Warranty Loan
Assets) substituted pursuant to this Section 6.2 or otherwise Contributed or
transferred to the Contributor (or an Affiliate thereof) during the 12-month
period (or such lesser number of months as shall have elapsed as of such date)
immediately preceding the proposed date of sale or Substitution does not exceed
10% of the highest aggregate Outstanding Principal Balance of any month during
such 12-month period (or such lesser number of months as shall have elapsed as
of such date);

(x) if a CQT Non-Qualification Period is continuing, the Servicer shall have
delivered to the Contributee and the Administrative Agent written certification
demonstrating that such Substitution results in Collateral Quality Improvement;

(xi) all terms, provisions, representations, warranties and covenants hereunder
with respect to Loan Assets that have been (i) Contributed by the Contributor to
the Contributee hereunder or (ii) originated by the Contributee shall, in each
case, apply equally to Substitute Eligible Loan Assets; and

(xii) the Contributor shall deliver to the Contributee on the date of such
Substitution a certificate of a Responsible Officer certifying that each of the
foregoing is true and correct as of such date.

(c) In addition, in connection with such Substitution, the Contributor shall
deliver or cause to be delivered to the Collateral Custodian and the Backup
Servicer the related Required Loan Documents. On the date any such Substitution
is completed, the Contributee shall, automatically and without further action,
release and shall transfer to the Contributor, free and clear of any Lien
created pursuant to this Agreement, all of the right, title and interest of the
Contributee in, to and under such Replaced Loan Asset, and the Contributee shall
be deemed to represent and warrant that it has the company authority and has
taken all necessary company action to accomplish such transfer, but without any
other representation and warranty, express or implied.

Section 6.3 Purchase Limitations. The Contributor and the Contributee agree that
the Contributor and any Affiliate of the Contributor may purchase any
Contributed Portfolio only from the Contributee in the case of a purchase or
Substitution of any Contributed Portfolio pursuant to Sections 6.1 or 6.2 or as
otherwise expressly permitted by Section 2.7 of the Loan and Servicing
Agreement.

Section 6.4 True Contribution. Notwithstanding anything in this Article VI, the
Contributor shall not purchase or substitute any Contributed Portfolio in
contravention with the assumptions set forth in the Non-Consolidation/True
Contribution Opinions.

 

38



--------------------------------------------------------------------------------

ARTICLE VII.

ADDITIONAL RIGHTS AND OBLIGATIONS IN

RESPECT OF THE CONTRIBUTED PORTFOLIO

Section 7.1. Rights of the Contributee.

(a) After the occurrence or declaration of the Final Maturity Date, the
Contributor hereby authorizes the Contributee, the Servicer, the Collateral
Agent and the Administrative Agent and/or their respective designees or
assignees to take any and all steps in Contributor’s name and on behalf of the
Contributor that the Contributee, the Servicer, the Collateral Agent or the
Administrative Agent and/or their respective designees or assignees determine
are necessary or appropriate to collect all amounts due under any and all
Contributed Portfolio and to enforce or protect the Contributee’s, the
Collateral Agent’s and the Administrative Agent’s rights under this Agreement,
including endorsing the name of the Contributor on checks and other instruments
representing Interest Collections and Principal Collections and enforcing such
Contributed Portfolio.

(b) Except as set forth in Sections 6.1 and 6.2 with respect to the purchase or
Substitution of certain Loan Assets, the Contributee shall have no obligation to
account for, replace, substitute or return any Contributed Portfolio to the
Contributor. The Contributee shall have no obligation to account for or to
return Interest Collections or Principal Collections, or any interest or other
finance charge collected pursuant thereto, to the Contributor, irrespective of
whether such Interest Collections and Principal Collections and charges are in
excess of the Contribution Value for such Contributed Portfolio.

(c) The Contributee shall have the right to further assign, transfer, deliver,
hypothecate, subdivide or otherwise deal with the Contributed Portfolio and all
of the Contributee’s right, title and interest in, to and under this Agreement,
pursuant to the Loan and Servicing Agreement.

(d) The Contributee shall have the sole right to retain any gains or profits
created by buying, selling or holding the Contributed Portfolio and shall have
the sole risk of and responsibility for losses or damages created by such
buying, selling or holding.

Section 7.2. Rights With Respect to Loan Asset Files.

At any time when a Servicer other than Solar Senior Capital has been designated
pursuant to Article VI of the Loan and Servicing Agreement, the Contributor
shall, at the Contributee’s, the Collateral Agent’s, the Collateral Custodian’s,
the Backup Servicer’s or the Administrative Agent’s request, assemble all of the
Loan Asset Files which evidence the Contributed Portfolio originated by the
Contributor (and subject to any restrictions set forth in any underlying license
or similar contracts) deliver any software used in connection therewith or
related thereto), or which are otherwise necessary or desirable to collect such
Contributed Portfolio, and make the same available to the Contributee, the
Collateral Agent, the Collateral Custodian, the Backup Servicer or the
Administrative Agent at a place selected by the Contributee, the Collateral
Agent, the Collateral Custodian, Backup Servicer, the Administrative Agent or
their designee.

Section 7.3. Notice to Collateral Agent, Administrative Agent and each Lender
Agent.

The Contributor agrees that, concurrently with its delivery to the Contributee,
copies of all notices, reports, documents and other information required to be
delivered by the Contributor to the Contributee hereunder shall be delivered by
the Contributor to the Collateral Agent, the Administrative Agent, the Backup
Servicer and each Lender Agent.

 

39



--------------------------------------------------------------------------------

ARTICLE VIII.

CONTRIBUTOR TERMINATION EVENTS

Section 8.1. Contributor Termination Events.

(a) If any of the following events (each a “Contributor Termination Event”)
shall have occurred:

(i) the Contributor shall fail to pay (A) any amount due pursuant to Section 6.1
in accordance with the provisions thereof or (B) any other amount required to be
paid by the Contributor hereunder within two Business Days of the date when due;
or

(ii) either the Contributor shall fail to observe or perform any covenant or
agreement in any material respect applicable to it contained herein (other than
as specified in paragraph (i) of this Section 8.1), and such failure shall
continue unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the
Contributor by the Administrative Agent, the Collateral Agent (at the direction
of the Administrative Agent) or the Contributee and (ii) the date on which the
Contributor acquires knowledge thereof; or

(iii) any representation, warranty or certification made by the Contributor in
this Agreement or in any statement, record, certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect when made or deemed made, which has a Material Adverse Effect and
continues to be unremedied for a period of 30 days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Contributor by the Administrative
Agent, the Collateral Agent (at the direction of the Administrative Agent) or
the Contributee and (ii) the date on which a Responsible Officer of the
Contributor acquires knowledge thereof; provided that a Contributor Termination
Event shall not be deemed to have occurred under this paragraph (iii) based upon
a Contributor Receipt Event if the Contributor shall have complied with the
provisions of Section 6.1 in respect thereof; or

(iv) (A) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Contributor in an involuntary case under the
Bankruptcy Code or any other Bankruptcy Laws, which decree or order is not
stayed or any other similar relief shall be granted under any applicable federal
or state law now or hereafter in effect and shall not be stayed; (B) (1) any
involuntary case is commenced against the Contributor under any Bankruptcy Law
now or hereafter in effect, a decree or order of a court having jurisdiction in
the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the Contributor,
or over all or a substantial part of the property of the Contributor, shall have

 

40



--------------------------------------------------------------------------------

been entered, an interim receiver, trustee or other custodian of the Contributor
for all or a substantial part of the property of the Contributor is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued against any substantial part of the property of the Contributor, and
(2) any event referred to in clause (B)(1) above continues for 60 days unless
dismissed, bonded or disclosed; (C) the Contributor shall at its request have a
decree or an order for relief entered with respect to it or commence a voluntary
case under any Bankruptcy Law now or hereafter in effect, or shall consent to
the entry of a decree or an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such Bankruptcy
Law, consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; (D) the making
by the Contributor of any general assignment for the benefit of creditors;
(E) the inability or failure of the Contributor generally to pay its debts as
such debts become due; or (F) the board of directors of the Contributor
authorizes action to approve any of the foregoing; or

(v) the occurrence of (A) an Event of Default set forth in Section 7.01 of the
Loan and Servicing Agreement (past any applicable notice or cure period provided
in the definition thereof) or (B) the Final Maturity Date; or

(vi) the Contributor has been terminated as Servicer following a Servicer
Termination Event with respect to the Servicer under the Loan and Servicing
Agreement; or

(vii) a notice of Lien shall have been filed by the Pension Benefit Guaranty
Corporation against the Contributor under Section 430(k) of the Code or
Section 303(k) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 430(k) of the Code or Section 303(k) of ERISA
applies unless there shall have been delivered to the Administrative Agent and
each Lender Agent satisfactory proof of release of such Lien; or

(viii) any Lien in an amount equal to or greater than $25,000,000 has been
asserted against or imposed on, any real or personal property of the Contributor
pursuant to the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9607(1), or any equivalent or comparable state law,
relating to or arising from the costs of, response to, or investigation,
remediation or monitoring of, any environmental contamination resulting from the
current or past operations of the Contributor; or

(ix) a Federal tax notice of Lien, in an amount equal to or greater than
$25,000,000, shall have been filed against the Contributor unless there shall
have been delivered to the Administrative Agent and each Lender Agent
satisfactory proof of release of such Lien;

then, (A) in the case of any Contributor Termination Event described in
paragraph (iv), (v)(A), (vi), (vii), (viii) or (ix) above, the obligation of the
Contributee to Receive Contributed Portfolio from the Contributor shall
thereupon automatically terminate without further notice of any kind, which is
hereby waived by the Contributor, (B) in the case of any Contributor Termination
Event

 

41



--------------------------------------------------------------------------------

described in paragraph (v)(B) above, the obligation of the Contributee to
Receive Contributed Portfolio from the Contributor shall thereupon terminate
without notice of any kind, which is hereby waived by the Contributor unless
both the Contributee and the Contributor agree in writing that such event shall
not trigger an Early Termination (as hereinafter defined) hereunder, and (C) in
the case of any other Contributor Termination Event, so long as such Contributor
Termination Event shall be continuing, the Contributee or the Administrative
Agent may terminate the Contributee’s obligation to Receive Contributed
Portfolio from the Contributor by written notice to the Contributor (any
termination pursuant to clause (A), (B) or (C) of this Article VIII is herein
called an “Early Termination”); provided, that, in the event of any involuntary
petition or proceeding as described in paragraphs (iv)(A) and (iv)(B) above, the
Contributee shall not Receive Contributed Portfolio from the Contributor unless
such involuntary petition or proceeding is dismissed, bonded or discharged
within 60 days of the filing of such petition or the commencement of such
proceeding.

Section 8.2. Survival of Certain Provisions.

Notwithstanding any provision contained herein to the contrary, the
Contributor’s and the Contributee’s representations, covenants and obligations
set forth in Articles IV, V, VI, and VII, as applicable, create and constitute
the continuing obligation of the parties hereto in accordance with its terms,
and shall remain in full force and effect until the Collection Date; provided,
that the rights and remedies with respect to any breach of any representation
and warranty made or deemed made by the Contributor pursuant to Articles III and
IV and the provisions of Sections 6.1 and 6.2, the rights and obligations under
Article VII, the indemnification provisions of Article IX and the provisions of
Sections 5.1, 10.2, 10.8, 10.9, 10.10, 10.12, 10.13, 10.14 and 10.17 shall be
continuing and shall survive any termination of this Agreement.

ARTICLE IX.

INDEMNIFICATION.

Section 9.1. Indemnification by the Contributor.

(a) Without limiting any other rights which the Contributee, any assignee of the
Contributee or any such Persons’ respective shareholders, officers, directors,
employees, agents, or Affiliates (each, an “Indemnified Party”) may have
hereunder or under Applicable Law, the Contributor hereby agrees to indemnify
any Indemnified Party from and against any and all costs, expenses, losses,
damages, claims, and liabilities, including attorneys’ fees and disbursements
(all of the foregoing, being collectively referred to as, “Indemnified
Amounts”), awarded against or incurred by such Indemnified Party or other
non-monetary damages of any such Indemnified Party or any of them arising out of
or as a result of this Agreement excluding, however, (a) any such amounts
resulting solely from any gross negligence, bad faith or willful misconduct on
the part of the applicable Indemnified Party as determined in a final decision
by a court of competent jurisdiction or (b) Loan Assets that are uncollectible
due to the Obligor’s financial inability to pay. Without limiting the foregoing,
the Contributor shall indemnify each Indemnified Party for Indemnified Amounts
relating to or resulting from any of the following (to the extent not resulting
from the conditions set forth in (a) or (b) above):

 

42



--------------------------------------------------------------------------------

(i) any Person’s use, ownership or operation of any Underlying Collateral to the
extent that such use, ownership or operation took place prior to the
Contribution Date with respect to the related Contributed Portfolio;

(ii) any action taken by the Contributor, other than in accordance with this
Agreement, in respect of any portion of the Contributed Portfolio;

(iii) any Taxes (other than Taxes based upon the net or gross income of an
Indemnified Party and Taxes that would constitute Excluded Amounts) that may at
any time be asserted against any Indemnified Party with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, stamp or license Taxes and costs and expenses in defending
against the same, arising by reason of the acts to be performed by the
Contributor under this Agreement and imposed against such Indemnified Party.
Without limiting the foregoing, in the event that the Contributee, the
Collateral Agent, the Collateral Custodian, the Account Bank, the Servicer, the
Backup Servicer, any Lender, any Lender Agent or the Administrative Agent
receives actual notice of any Contribution Taxes arising out of the Contribution
of any Contributed Portfolio from the Contributor to the Contributee under this
Agreement, on written demand by such party, or upon the Contributor otherwise
being given notice thereof, the Contributor shall pay, and otherwise indemnify
and hold the Contributee, the Collateral Agent, the Collateral Custodian, the
Account Bank, the Servicer, the Backup Servicer, each Lender, each Lender Agent
and the Administrative Agent harmless, on an after-tax basis, from and against
any and all such Contribution Taxes (it being understood that the Contributee,
the Collateral Agent, the Collateral Custodian, the Account Bank, the Servicer,
the Backup Servicer, the Lenders, the Lender Agents and the Administrative Agent
shall have no contractual obligation to pay such Contribution Taxes);

(iv) the failure by the Contributor to pay when due any Taxes due by the
Contributor for which the Contributor is liable, including without limitation,
sales, excise or personal property Taxes payable in connection with the
Contributed Portfolio;

(v) the gross negligence, willful misconduct or bad faith of the Contributor in
the performance of its duties under this Agreement or by reason of reckless
disregard of the Contributor’s obligations and duties under this Agreement;

(vi) any failure of the Contributor to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Contributor or any
Affiliate thereof to perform its respective duties under any Contributed
Portfolio;

(vii) the failure of any Contributed Portfolio to comply with all requirements
of Applicable Law as of its Contribution Date;

(viii) the failure by the Contributor to comply with all requirements of
Section 6.1 hereof;

 

43



--------------------------------------------------------------------------------

(ix) the failure by the Contributor to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, any Transaction Document or with any Applicable Law;

(x) any representation or warranty made or deemed made by the Contributor, or
any of its officers, under or in connection with this Agreement or any other
Transaction Document, which shall have been false, incorrect or misleading in
any material respect when made or deemed made or delivered;

(xi) the failure to vest and maintain vested in the Contributee an undivided
ownership interest in the Contributed Portfolio, together with all Interest
Collections and Principal Collections, free and clear of any Lien (other than
Permitted Liens) whether existing at the time of any Receipt or at any time
thereafter;

(xii) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any
Contributed Portfolio, whether at the time of any Receipt or at any subsequent
time;

(xiii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) of an Obligor to the payment with respect to any
Contributed Portfolio (including, without limitation, a defense based on the
Contributed Portfolio not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms);

(xiv) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Contributor to qualify to do business or file any notice
or business activity report or any similar report;

(xv) any action taken by the Contributor in the enforcement or collection of any
Contributed Portfolio which results in any claim, suit or action of any kind
pertaining to the Contributed Portfolio or which reduces or impairs the rights
of the Contributee with respect to any Loan Asset or the value of any such Loan
Asset;

(xvi) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws relating to the Contributor or the Contributed Portfolio
including any vicarious liability;

(xvii) the commingling of Interest Collections and Principal Collections on the
Contributed Portfolio at any time with other funds of the Contributor;

(xviii) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds by the Contributor or the security interest in the
Contributed Portfolio granted hereunder;

(xix) any failure by the Contributee to give reasonably equivalent value to the
Contributor in consideration for the transfer by the Contributor to the
Contributee

 

44



--------------------------------------------------------------------------------

of any item of the Contributed Portfolio or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code;

(xx) the failure of the Contributor or any of its agents or representatives to
remit to the Contributee Interest Collections and Principal Collections on the
Contributed Portfolio remitted to the Contributor or any such agent or
representative as provided in this Agreement; or

(xxi) failure or delay in assisting the Backup Servicer or any other successor
Servicer in assuming each and all of the Servicer’s obligations to service and
administer the Collateral Portfolio in accordance with the Loan and Servicing
Agreement, or failure or delay in complying with instructions from the
Administrative Agent with respect thereto.

(b) Any amounts subject to the indemnification provisions of this Section 9.1
shall be paid by the Contributor to the Indemnified Party within five Business
Days following such Person’s demand therefor.

(c) If for any reason the indemnification provided above in this Section 9.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Contributor shall contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party, on the one hand, and the
Contributor as the case may be, on the other hand, but also the relative fault
of such Indemnified Party as well as any other relevant equitable
considerations.

(d) Indemnification under this Section 9.1 shall be in an amount necessary to
make the Indemnified Party whole after taking into account any tax consequences
to the Indemnified Party of the receipt of the indemnity provided hereunder,
including the effect of such Tax or refund on the amount of Tax measured by net
income or profits that is or was payable by the Indemnified Party.

(e) The obligations of the Contributor under this Section 9.1 shall survive the
termination of this Agreement.

Section 9.2. Assignment of Indemnities.

The Contributor acknowledges that, pursuant to the Loan and Servicing Agreement,
the Contributee shall assign its rights of indemnity hereunder to the Collateral
Agent, on behalf of the Secured Parties. Upon such assignment, (a) the
Collateral Agent, on behalf of the Secured Parties, shall have all rights of the
Contributee hereunder and may in turn assign such rights, and (b) the
obligations of the Contributor under this Article IX shall inure to the
Collateral Agent, on behalf of the Secured Parties. The Contributor agrees that,
upon such assignment, the Collateral Agent, on behalf of the Secured Parties,
may enforce directly, without joinder of the Contributee, the indemnities set
forth in this Article IX.

 

45



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

Section 10.1. Liability of the Contributor. The Contributor shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by the Contributor and with respect to its
representations and warranties expressly set forth hereunder.

Section 10.2. Limitation on Liability. Except with respect to any claim arising
solely out of the willful misconduct or gross negligence of the Lenders as
determined in a final decision by a court of competent jurisdiction, the Lender
Agents, the Collateral Agent, the Collateral Custodian, the Administrative Agent
or any other Secured Party, no claim may be made by the Contributor or any other
Person against the Lenders, the Lender Agents, the Collateral Agent, the
Collateral Custodian, the Administrative Agent or any other Secured Party or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Contributor hereby waives,
releases and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

Section 10.3. Amendments; Limited Agency. Except as provided in this
Section 10.3, no amendment, waiver or other modification of any provision of
this Agreement shall be effective unless signed by the Contributee and the
Contributor and consented to in writing by the Administrative Agent, the
Collateral Agent and the Majority Lenders. The Contributee shall provide not
less than ten Business Days’ prior written notice of any such amendment to the
Administrative Agent, the Collateral Agent, each Lender and each Lender Agent.

Section 10.4. Waivers; Cumulative Remedies. No failure or delay on the part of
the Contributee (or any assignee thereof) or the Contributor, in exercising any
power, right, privilege or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right,
privilege or remedy preclude any other or future exercise thereof or the
exercise of any other power, right, privilege or remedy. The powers, rights,
privileges and remedies herein provided are cumulative and not exhaustive of any
powers, rights, privileges and remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which it is given.

Section 10.5. Notices. All demands, notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail in portable document format
(.pdf)) and faxed, e-mailed or delivered, to each party hereto, at its address
set forth below:

Contributee

SUNS SPV LLC

500 Park Avenue, 5th Floor

New York, NY 10022

Attention: Nicholas Radesca

 

46



--------------------------------------------------------------------------------

Facsimile: (212) 993-1698

Phone: (212) 993-1668

with a copy to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Facsimile No.: (213) 891-8763

Email: dominic.yoong@lw.com

Contributor

Solar Senior Capital Ltd.

500 Park Avenue, 5th Floor

New York, NY 10022

Attention: Nicholas Radesca

Facsimile: (212) 993-1698

Phone: (212) 993-1668

with a copy to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Facsimile No.: (213) 891-8763

Email: dominic.yoong@lw.com

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent (and shall be followed by hard copy sent by
regular mail), and notices and communications sent by other means shall be
effective when received.

Section 10.6. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement, the Loan and Servicing Agreement and the other
Transaction Documents set forth the entire understanding of the parties relating
to the subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement, the Loan and Servicing Agreement and the
Transaction Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

Section 10.7. Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

Section 10.8. GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN ACCORDANCE
WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF

 

47



--------------------------------------------------------------------------------

THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, EXCEPT
THAT ARTICLE II HEREOF SHALL, IN ACCORDANCE WITH 6 DEL. C. §2708, BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.

Section 10.9. Consent to Jurisdiction; Service of Process.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. In addition, each of the
parties hereto hereby irrevocably and unconditionally agrees (a) to be subject
to the non-exclusive jurisdiction of the courts of the State of Delaware and of
the federal courts sitting in the State of Delaware, and (b) (1) to the extent
such party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
party’s agent for acceptance of legal process, and (2) that, to the fullest
extent permitted by applicable law, service of process may also be made on such
party by prepaid certified mail with a proof of mailing receipt validated by the
United States Postal Service constituting evidence of valid service, and that
service made pursuant to (b) (1) or (2) above shall, to the fullest extent
permitted by applicable law, have the same legal force and effect as if served
upon such party personally within the State of Delaware.

(b) Each of the Contributor and the Contributee agrees that service of process
may be effected by mailing a copy thereof by registered or certified mail,
postage prepaid, to the Contributor or the Contributee, as applicable, at its
address specified in Section 10.5. Nothing in this Section 10.9 shall affect the
right of the Contributor or the Contributee to serve legal process in any other
manner permitted by law.

Section 10.10. Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Contributee, any
assignee of the Contributee or any such Person’s respective shareholders,
officers, directors, employees, agents, or Affiliates under Article IX hereof,
the Contributor agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Contributee or its assignees incurred in connection with the
preparation, execution, delivery, enforcement, administration (including
periodic auditing and inspection), renewal, amendment or modification of, any
waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-

 

48



--------------------------------------------------------------------------------

of-pocket expenses of counsel with respect thereto and with respect to advising
the Contributee or its assignees as to its rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all reasonable out-of-pocket costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Contributee or its
assignees in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith.

(b) The Contributor shall pay on demand any and all stamp, sales, excise and
other Taxes and fees payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, filing and recording of
this Agreement and the other documents to be delivered hereunder.

(c) The Contributor shall pay on demand all other reasonable out-of-pocket
costs, expenses and Taxes (excluding Taxes imposed on or measured by net income)
incurred by the Contributee or its assignees in connection with the execution,
delivery, filing and recording of this Agreement and the other documents to be
delivered hereunder, including, without limitation, all costs and expenses
incurred by the Contributee or its assignees in connection with periodic audits
of the Contributor’s books and records.

(d) For the avoidance of doubt, costs and expenses to be paid pursuant to this
Section 10.10 shall exclude all allocable overhead costs and expenses.

Section 10.11. Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or e-mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 10.12. Bankruptcy Non-Petition and Limited Recourse; Claims. The
Contributor hereby agrees that it will not institute against, or join any other
Person in instituting against, the Contributee any Bankruptcy Proceeding so long
as there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the Collection Date. The Contributor
hereby acknowledges that (i) the Contributee has no assets other than the
Contributed Portfolio and rights and interests in the Transaction Documents and
rights incidental thereto, (ii) the Contributee shall, immediately upon a
Receipt hereunder, grant a security interest in the Contributed Portfolio to the
Collateral Agent, on behalf of the Secured Parties, pursuant to the Loan and
Servicing Agreement, and (iii) Available Collections generated by the
Contributed Portfolio will be applied to payment of the Contributee’s
obligations under the Loan and Servicing Agreement. In addition, the Contributor
shall have no recourse for any amounts payable or any other obligations arising
under this Agreement against any officer, member, director, employee, partner,
Affiliate or security holder of the Contributee or any of its successors or
assigns.

 

49



--------------------------------------------------------------------------------

Section 10.13. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

(b) Notwithstanding anything to the contrary contained herein, this Agreement
may not be assigned by the Contributee or the Contributor except as permitted by
this Section 10.13 or the Loan and Servicing Agreement. Simultaneously with the
execution and delivery of this Agreement, the Contributee will assign all of its
right, title and interest in this Agreement to the Collateral Agent, for the
benefit of the Secured Parties, to which assignment the Contributor hereby
expressly consents. Upon assignment, the Contributor agrees to perform its
obligations hereunder for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, under the Loan and Servicing Agreement and the
Collateral Agent, in such capacity, shall be a third party beneficiary hereof.
Upon such assignment, the Collateral Agent, for the benefit of the Secured
Parties, under the Loan and Servicing Agreement may enforce the provisions of
this Agreement, exercise the rights of the Contributee and enforce the
obligations of the Contributor hereunder without joinder of the Contributee.

(c) The Administrative Agent, each Lender Agent, each Lender, the Collateral
Custodian, the Collateral Agent and the other Secured Parties shall be
third-party beneficiaries of this Agreement.

Section 10.14. Waiver of Setoff.

(a) The Contributor’s obligations under this Agreement shall not be affected by
any right of setoff, counterclaim, recoupment, defense or other right the
Contributor might have against the Contributee, the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Collateral Custodian, the
other Secured Parties or any assignee of such Persons, all of which rights are
hereby waived by the Contributor.

(b) The Contributee shall have the right to set-off against the Contributor any
amounts to which the Contributor may be entitled hereunder and to apply such
amounts to any claims the Contributee may have against the Contributor from time
to time under this Agreement. Upon any such set-off, the Contributee shall give
notice of the amount thereof and the reasons therefor to the Contributor.

Section 10.15. Headings and Exhibits. The headings herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules and exhibits attached hereto and referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

Section 10.16. Rights of Inspection. The Contributee and the Administrative
Agent, and each of their respective representatives and assigns may conduct at
any reasonable time, with reasonable notice, and from time to time, and the
Contributor will fully cooperate with, a reasonable number of field examinations
and audits of the inventory, the Loan Assets and business affairs of the
Contributor each calendar year, subject to any limitations in the Loan and
Servicing Agreement. Each such inspection shall be at the sole expense of the
Contributor; provided that so long as no Servicer Termination Event or Event of
Default has occurred and is

 

50



--------------------------------------------------------------------------------

continuing, the Contributor shall be responsible for the costs and expenses of
no more than two on-site visits in any 12-month period. The Contributee and its
representatives and successors and assigns acknowledge that in exercising the
rights and privileges conferred in this Section 10.16, it or its representatives
or assigns may, from time to time, obtain knowledge of information, practices,
books, correspondence and records of a confidential nature and in which the
Contributor has a proprietary interest. The Contributee and its representatives
and successors and assigns each agree that (i) it shall retain in strict
confidence and shall use its reasonable efforts to ensure that its
representatives retain in strict confidence and will not disclose without the
prior written consent of the Contributor any or all of such information,
practices, books, correspondence and records furnished to them and (ii) that it
will not, and will use its reasonable efforts to ensure that its representatives
and assigns will not, make any use whatsoever (other than for the purposes
contemplated by this Agreement) of any of such information, practices, books,
correspondence and records without the prior written consent of the Contributor,
unless such information is generally available to the public or is required by
law to be disclosed.

Section 10.17. Subordination. After giving effect to any payment relating to any
indebtedness, obligation or claim the Contributor may from time to time hold or
otherwise have against the Contributee or any assets or properties of the
Contributee, whether arising hereunder or otherwise existing, the Borrowing Base
at such time must exceed the Obligations owed by the Contributee to the Secured
Parties under the Loan and Servicing Agreement. The Contributor hereby agrees
that at any time during which the condition set forth in the preceding sentence
shall not be satisfied, the Contributor shall be subordinate in right of payment
to the prior payment of any indebtedness or obligation of the Contributee owing
to each Lender, each Lender Agent, the Collateral Agent, the Collateral
Custodian, the Administrative Agent, the Backup Servicer or any other Secured
Party under the Loan and Servicing Agreement.

Section 10.18. Confidentiality. Each of the parties hereto hereby agrees with
the confidentiality provisions set forth in Sections 12.13 and 12.14 of the Loan
and Servicing Agreement.

[Signature pages to follow.]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

SUNS SPV LLC,

as the Contributee

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

 

SOLAR SENIOR CAPITAL LTD.,

as the Contributor

By:  

 

  Name:   Title: